 



Exhibit 10.1
STOCK PURCHASE AGREEMENT
     This Stock Purchase Agreement, to be effective as of July 1, 2006 (the
“Effective Date”), is entered into between Trade Source International, Inc.
(“Purchaser”), Robert Lackey (“Shareholder”) and Craftmade International, Inc.,
a Delaware corporation and parent of Purchaser (“Parent), as of September 15,
2006 (the “Signing Date”). The foregoing individuals and entities are each a
“Party” and are referred to collectively herein as the “Parties.”
R E C I T A L S
     WHEREAS, Shareholder owns all of the issued and outstanding shares (the
“Shares”) of capital stock, $1.00 par value, of MARKETING IMPRESSIONS, INC., a
Georgia corporation (the “Corporation”), and desires to sell the Shares to
Purchaser on the terms and conditions set forth in this Stock Purchase Agreement
(hereinafter called “Agreement”); and
     WHEREAS, contemporaneously herewith, Purchaser desires to purchase all of
the Shares on the terms and conditions set forth herein;
     NOW THEREFORE, in consideration of the premises and respective mutual
agreements, covenants, representations and warranties herein contained, it is
agreed between the Parties hereto as follows:
ARTICLE I
DEFINITIONS
     1.01 The following terms used herein, unless the context otherwise
requires, shall be defined as follows:
     1.01.01 “AAA” has the meaning set forth in Section 7.14(a).
     1.01.02 “Acceleration Amount” means:
     (i) with respect to an acceleration pursuant to Section 2.06(a)(i) or
Section 2.06(a)(ii), an amount equal to (A) the amount that would be present on
the last day of the last month in which an Additional Amount payment would have
been due in an account earning interest at a monthly rate of 0.8% compounded
monthly if monthly deposits equaling 22% of the average Adjusted Gross Profit
for the Relevant 12-Month Period were deposited into such account on the first
day of each month beginning with the month in which the Triggering Event
occurred and continuing through and including the last month in which an
Additional Amount payment would have been due plus (B) the amount that would be
present on the last day of the last month in which a

1



--------------------------------------------------------------------------------



 



Settlement Amount payment would have been due in an account earning interest at
a monthly rate of 0.8% compounded monthly if monthly deposits equaling 15% of
the average Adjusted Gross Profit for the Relevant 12-Month Period were
deposited into such account on the first day of each month beginning with the
month in which the Triggering Event occurred and continuing through and
including the last month in which an Settlement Amount payment would have been
due; or
     (ii) with respect to an acceleration pursuant to Section 2.06(a)(iii), an
amount equal to (A) 22% of the average Adjusted Gross Profit for the Relevant
12-Month Period multiplied by the remaining number of monthly payments
(beginning with the month in which the Triggering Event occurred) required to
satisfy the Additional Amount in full plus (B) 15% of the average Adjusted Gross
Profit for the Relevant 12-Month Period multiplied by the remaining number of
monthly payments (beginning with the month in which the Triggering Event
occurred) required to satisfy the Settlement Amount in full.
     1.01.03 “Additional Amount” means with respect to each of the first 62
calendar months, commencing with July 2006, an amount equal to 22% of the
Adjusted Gross Profit for such month.
     1.01.04 “Additional Payments” has the meaning set forth in Section 5.09(h).
     1.01.05 “Adjusted Gross Profit” means Gross Profit without the deduction of
reset labor, displays or point-of-purchase materials.
     1.01.06 “Affiliate” of a Party means any individual or business entity
(including, without limitation, a corporation, limited liability company,
partnership or sole proprietorship) that controls, is controlled by or is under
common control with the Party. As used herein, “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such individual or entity, whether through ownership
of voting securities or other interests, by contract or otherwise.
     1.01.07 “Agreed Text” has the meaning set forth in Section 5.07.
     1.01.08 “Asserted Liability” has the meaning set forth in Section 6.06.01.
     1.01.09 “Assigned Intellectual Property” has the meaning set forth in
Section 2.01(b)
     1.01.10 “Balance Sheet” has the meaning set forth in Section 4.01.19.

2



--------------------------------------------------------------------------------



 



     1.01.11 “Business” means the business of developing, procuring, and
supplying Ceiling Medallions to any customer and developing, procuring and
supplying Fan Parts and Lamp Parts to Mass Merchants.
     1.01.12 “CERCLA” has the meaning set forth in Section 4.01.21(e).
     1.01.13 “Closing Payment” means $2,199,010.
     1.01.14 “Code” means the Internal Revenue Code of 1986, as amended.
     1.01.14 “Confidential Information” means, to the extent not generally
available to the public, any and all of the following (i) trade secrets (within
the meaning of applicable trade secret laws) concerning the Business as
conducted by the TSI Group; (ii) information concerning the Business as
conducted by the TSI Group (which includes historical financial statements,
financial projections and budgets, historical and projected sales, capital
spending budgets and plans, the names and backgrounds of key personnel,
personnel training and techniques and materials), however documented; and
(iii) notes, analysis, compilations, studies, summaries, and other material
prepared by or for any member of the TSI Group, containing or based, in whole or
in part, on any information included in the foregoing clauses (i) and (ii).
     1.01.16 “Consulting Agreement” has the meaning set forth in Section
2.01(g).
     1.01.17 “Contract” means any agreement, contract, obligation, promise or
undertaking (whether written or oral and whether express or implied) that is
legally binding.
     1.01.18 “Corporation” has the meaning set forth in the Preface above.
     1.01.19 “Defense Costs” has the meaning set forth in Section 6.06.02.
     1.01.20 “Dispute Amount” has the meaning set forth in Section 2.07(a).
     1.01.21 “Dispute Notice” has the meaning set forth in Section 2.07(a).
     1.01.22 “Effective Date” has the meaning set forth in the Preface above.
     1.01.23 “Environmental, Health, and Safety Laws” means all federal, state,
local, and foreign statutes, regulations, ordinances, and other provisions
having the force or effect of law, all judicial and administrative orders and
determinations, all permits, and all common law concerning public health and
safety, worker health and safety, and pollution or protection of the
environment, including, without limitation, all those relating

3



--------------------------------------------------------------------------------



 



to the presence, use, production, generation, handling, transportation,
treatment, storage, disposal, distribution, labeling, testing, processing,
discharge, release, threatened release, control, or cleanup of any Hazardous
Materials.
     1.01.24 “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.
     1.01.25 “Established Loss” has the meaning set forth in Section 6.05.
     1.01.26 “Estimated Acceleration Amount” has the meaning set forth in
Section 2.06(b).
     1.01.27 “Fan Accessories” means Fan Parts, Lamp Parts and/or Ceiling
Medallions. “Fan Parts” shall mean the major categories of fan pulls, pull
chains and cords, connectors, fan blades and irons, electrical wires and wiring
kits, swag kits with chains and/or cords and switches, fan controls, light kit
sockets and switches, fan hardware including balance kits, adaptors, brackets,
screws, canopies, hanger balls and hardware, downrods and sleeves, covers,
connectors for downrods, fan cleaning and freshener products, including brushes
and filters, fan light kit glass and replacement parts, fan light bulbs and any
other parts sold for the purpose of repair or add on to fans. “Lamp Parts” shall
mean the major categories of lamp finials, decorative lamp add-on pieces such as
tassels, fringes, decals, chains for light pulls, chains for swags, chains for
hanging, swag kits, hooks, harps, loops, finial caps, lock caps, knobs, shade
holders, prisms, socket covers, wire covers, connectors, cleaning products used
for fans and lights, including but not limited to brushes and chemicals,
canopies, cords, switches, repair kits, sockets, keys, cluster kits, screws,
nuts, crossbars, threaded pipes, nipples, check rings, dimmers, and other parts
for the repair or decoration of lamps. “Ceiling Medallions” shall mean any
decorative products for the ceiling that are generally sold to use with light
fixtures and fans or as a stand alone medallion for adding an architectural
element to the ceiling in the form of a medallion. Medallions may be made of any
material including plastic, wood, metal, glass and plaster. The list attached as
Schedule 1 is a detailed list of the Fan Accessories currently being sold in
connection with the Business.
     1.01.28 “GAAP” means generally accepted accounting principles in the United
States, as in effect from time to time, consistently applied.
     1.01.29 “Gross Profit” means, with respect to any month, the gross revenue
from the Business as conducted by the TSI Group less (i) deductions given by the
TSI Group to customers in conjunction with the sales that generated such gross
revenue (as addressed in SEC Staff Accounting Bulletin No. 101; SEC Staff
Accounting Bulletin No. 104; Statement of Financial Accounting Standards
(“FASB”) No. 48; and as interpreted in the FASB Emerging Issues Task Force
(“EITF”) Issues No. 99-19, 00-10 and 01-9 provided that such deductions were
(a) provided in conjunction with the sales that generated such gross revenue in
the ordinary course of business consistent with industry

4



--------------------------------------------------------------------------------



 



practices (such as vendor agreement allowances) and (b) used by such customer
contemporaneously with the sale for which such deduction was provided) and
(ii) the direct cost to the TSI Group of the products or services that were sold
to generate such gross revenue, all as calculated and applied in accordance with
GAAP. Deductions given to customers include service group allowances,
advertising allowances, volume allowances, allowances for returned items,
allowances for defective items, markdowns associated with non-performing items,
sustained growth incentives, new store free goods, new warehouse free goods,
volume incentive rebates, reset labor, comprehensive vendor allowances, freight
allowances, truckload allowances, display allowances, early buy allowances, new
item/replacement allowances, promotional allowances, warehouse fulfillment
service allowances, and other allowances on a Customer’s Vendor Information
Sheet or similar document. Direct cost of products does not include increases in
product cost that are attributable to fees and other charges between any of
Purchaser’s Affiliates and will be reduced by the amount of any rebates,
discounts and/or allowances received from vendors. Direct cost includes cost for
inbound and outbound freight related to the gross revenue.
     1.01.30 “Hazardous Materials” means any hazardous materials, substances, or
wastes, chemical substances or mixtures, pesticides, pollutants, contaminants,
toxic chemicals, petroleum products or byproducts, asbestos, polychlorinated
biphenyls, noise, mold or radiation.
     1.01.31 “HI” means Home Impressions, Inc. d/b/a Delstar.
     1.01.32 “Indemnified Party” has the meaning set forth in Section 6.06.01.
     1.01.33 “Indemnifying Party” has the meaning set forth in Section 6.06.01.
     1.01.34 “Indemnitor” has the meaning set forth in Section 6.05.
     1.01.35 “Indemnitee” has the meaning set forth in Section 6.05.
     1.01.36 “Intellectual Property Assignment” has the meaning set forth in
Section 2.01(b).
     1.01.37 “Intellectual Property Purchase Price” has the meaning set forth in
Section 2.03(b).
     1.01.38 “Intellectual Property Rights” has the meaning set forth in Section
4.01.07.
     1.01.39 “IP Purchase Price” has the meaning set forth in Section 2.03(b).

5



--------------------------------------------------------------------------------



 



     1.01.40 “IRS” means the Internal Revenue Service.
     1.01.41 “Knowledge” means, with respect to Shareholder, the actual
knowledge of Shareholder and Robert W. Lackey, Jr., after reasonable inquiry
into matters about which they are uncertain.
     1.01.42 “Lackey Parties” has the meaning set forth in Section 2.01(b).
     1.01.43 “Lien” means any mortgage, pledge, lien, encumbrance, charge, claim
or other security interest, other than liens for Taxes not yet due and payable.
     1.01.44 “Losses” has the meaning set forth in Section 6.03.
     1.01.45 “LLC” means Prime/Home Impressions, LLC, a North Carolina limited
liability company.
     1.01.46 “Major Customer” means, with respect to any particular point in
time: (i) Lowe’s Companies, Inc. and its Affiliates; (ii) Wal-Mart Stores, Inc.
and its Affiliates and (iii) any other customer of the Business with respect to
which the TSI Group had no less than $1,000,000 in gross sales of Fan
Accessories during the preceding twelve full calendar months, or forecast not
less than $1,000,000 in gross sales of Fan Accessories during the subsequent 12
full calendar months.
     1.01.47 “Mass Merchant” means any (i) top 500 home center (such as Lowes),
other than Yardbirds, (ii) discounter such as Wal-Mart, K-Mart, Fred Meyer and
Ames, (iii) home decor store, such as Pottery Barn, Pier I Imports, Cost Plus,
the Bombay Company, Bed, Bath and Beyond, and Linens and Things, (iv) clubs,
such as Costco, Sam’s and BJ’s, or (v) department store catalog, such as J.C.
Penney.
     1.01.48 “Material Adverse Effect” means a material adverse effect on the
results of operations, assets or condition (financial or otherwise) of the
Corporation as a whole, after excluding the results of operations, assets or
condition (financial or otherwise) of the LLC.
     1.01.49 “Material Contracts” has the meaning set forth in Section 4.01.17.
     1.01.50 “Net Assets Amount” has the meaning set forth in Section 5.10.
     1.01.51 “Net Assets True-up Amount” has the meaning set forth in
Section 5.10.
     1.01.52 “New Party” has the meaning set forth in Section 2.06(a)(i).

6



--------------------------------------------------------------------------------



 



     1.01.53 “Parent” has the meaning set forth in the Preface above.
     1.01.54 “Party” or “Parties” has the meaning set forth in the Preface
above.
     1.01.55 “PCAOB” means Public Company Accounting Oversight Board.
     1.01.56 “Personal Properties” means those properties identified in Schedule
4.01.06.
     1.01.57 “Plan” means an “employee benefit plan” within the meaning given
such term under Section 3(3) of ERISA, that as of or prior to the Signing Date
is sponsored, maintained, or contributed to by the Corporation or any other
trade or business which is treated as a single employer with the Corporation
under Section 414(b), (c), (m) or (o) of the Code (“ERISA Affiliate”).
     1.01.58 “Post-Effective Date Periods” has the meaning set forth in Section
5.09(a).
     1.01.59 “Pre-Effective Date Period” has the meaning set forth in Section
5.09(a).
     1.01.60 “Partially Subordinate Security Agreement” has the meaning set
forth in Section 3.01.14.
     1.01.61 “Prime Rate” means the per annum rate of interest announced from
time to time by Bank of America, N.A. (or, if such bank discontinues its
practice of announcing its prime rate, such other institution approved by the
Purchaser and Shareholder) as its prime rate of interest, in effect from time to
time.
     1.01.62 “Purchaser Documents” has the meaning set forth in Section 4.02.01.
     1.01.63 “Re-acquired Business” has the meaning set forth in Section
5.04(c).
     1.01.64 “Relevant 12-Month Period” means whichever of the following periods
produces the highest monthly average of Adjusted Gross Profit for such period:
     (a) the 12 calendar months (or if shorter, the calendar months, commencing
with July 2006) immediately preceding the month in which the Triggering Event
occurred; or

7



--------------------------------------------------------------------------------



 



     (b) the 12 calendar months commencing with the month in which the
Triggering Event occurred.
     1.01.65 “Remaining Monthly Additional Amount” has the meaning set forth in
Section 2.03(h).
     1.01.66 “Resolution Accountant” means a mutually agreeable independent
certified public accounting firm registered with the PCAOB; provided, that in
the event that the parties cannot agree on an independent certified public
accounting firm, such term shall mean an independent public accounting firm
registered with the PCAOB selected by Grant Thornton, LLP.
     1.01.67 “RLJ Goodwill Agreement” has the meaning set forth in Section
2.01(f).
     1.01.68 “Responsible Parties” has the meaning set forth in Section 5.09(h).
     1.01.69 “RLJ Non-Competition Agreement” has the meaning set forth in
Section 2.01(e).
     1.01.70 “RWL” means RWL Corporation.
     1.01.71 “Securities Act” means the Securities Act of 1933, as amended.
     1.01.72 “Service Agreement” means the Services Agreement, dated January 1,
1998, between the LLC and HI, as amended.
     1.01.73 “Settlement Amount” means with respect to each of the first 12
calendar months commencing with July 2006, an amount equal to 15% of the
Adjusted Gross Profit for such month; provided, however, that in no event shall
the aggregate Settlement Amount under this Agreement exceed $750,000.
     1.01.74 “Shareholder Account” has the meaning set forth in Section 2.03(a).
     1.01.75 “Shareholder Goodwill Agreement” has the meaning set forth in
Section 2.01(d).
     1.01.76 “Shareholder Non-Competition Agreement” has the meaning set forth
in Section 2.01(c).
     1.01.77 “Shares” has the meaning set forth in the Preface above.

8



--------------------------------------------------------------------------------



 



     1.01.78 “Signing Date” has the meaning set forth in the Preface above.
     1.01.79 “Stock Purchase Price” has the meaning set forth in Section
2.03(a).
     1.01.80 “Subordination Agreement” has the meaning set forth in Section
3.01.15.
     1.01.81 “SWDA” has the meaning set forth in Section 4.01.21(e).
     1.01.82 “Tax” or “Taxes” means (i) any and all taxes, customs, duties,
tariffs, imposts, charges, deficiencies, assessments, levies or other like
governmental charges, including, without limitation, income, gross receipts,
excise, real or personal property, ad valorem, value added, estimated,
alternative minimum, stamp, sales, withholding, social security, occupation,
use, service, service use, license, net worth, payroll, franchise, transfer and
recording taxes and charges, imposed by the IRS or any other taxing authority
(whether domestic or foreign including, without limitation, any state, county,
local or foreign government or any subdivision or taxing agency thereof
(including a United States possession)), whether computed on a separate,
consolidated, unitary, combined or any other basis; and such term shall include
any interest, fines, penalties or additional amounts attributable to, or imposed
upon, or with respect to, any such amounts, (ii) any liability for the payment
of any amounts described in (i) as a result of being a member of an affiliated,
consolidated, combined, unitary, or similar group or as a result of transferor
or successor liability, and (iii) any liability for the payment of any amounts
as a result of being a party to any tax sharing agreement or as a result of any
obligation to indemnify any other person with respect to the payment of any
amounts of the type described in (i) or (ii).
     1.01.83 “Tax Return” means any report, return, document, declaration,
election or other information or filing required to be supplied to any taxing
authority or jurisdiction (foreign or domestic) with respect to Taxes,
including, without limitation, information returns and any documents with
respect to or accompanying payments of estimated Taxes or requests for the
extension of time in which to file any such report, return, document,
declaration or other information.
     1.01.84 “True-up Amount” has the meaning set forth in Section 2.06(b).
     1.01.85 “TSI Group” means Purchaser, the Corporation and the LLC,
collectively.

9



--------------------------------------------------------------------------------



 



ARTICLE II
SALE AND PURCHASE OF THE SHARES AND OTHER ASSETS
     2.01 Purchase and Sale of the Shares and Other Assets.
     (a) Purchase and Sale of the Shares. On the basis of the representations,
warranties and agreements set forth herein, Shareholder hereby sells, conveys,
transfers, assigns and delivers to Purchaser, effective as of the Effective
Date, all of the Shares free and clear of all Liens, and Purchaser hereby
purchases the Shares from the Shareholder for the consideration described in
Section 2.03(a).
     (b) Purchase and Sale of the Intellectual Property. Contemporaneously with
the execution of this Agreement, the Purchaser, on one hand, and Shareholder and
certain entities that he controls (including RWL) (collectively, the “Lackey
Parties”), on the other hand, shall enter into an intellectual property
assignment (the “Intellectual Property Assignment”), the form for which is
attached hereto as Exhibit A, pursuant to which the Lackey Parties will transfer
to the Purchaser the intellectual property rights owned by them and used in any
Fan Accessories that were, are, or have been conceived to be manufactured,
marketed or sold in connection with the Business as conducted by the LLC and/or
the Corporation (the “Assigned Intellectual Property”) for the consideration
described in Section 2.03(b).
     (c) Shareholder Non-Competition Agreement. Contemporaneously with the
execution of this Agreement, Purchaser and Shareholder shall enter into a
non-competition agreement (the "Shareholder Non-Competition Agreement”), the
form for which is attached hereto as Exhibit B, for the consideration described
in Section 2.03(c).
     (d) Shareholder Goodwill. Contemporaneously with the execution of this
Agreement, Purchaser and Shareholder shall enter into an agreement for the
purchase and sale of personal goodwill (the “Shareholder Goodwill Agreement”),
the form for which is attached hereto as Exhibit C, for the consideration
described in Section 2.03(d).
     (e) Robert W. Lackey, Jr. Non-Competition Agreement. Contemporaneously with
the execution of this Agreement, Purchaser and Robert W. Lackey, Jr. shall enter
into a non-competition agreement (the “RLJ Non-Competition Agreement”), the form
for which is attached hereto as Exhibit D, for the consideration described in
Section 2.03(e).
     (f) Robert W. Lackey, Jr. Goodwill. Contemporaneously with the execution of
this Agreement, Purchaser and Robert W. Lackey, Jr. shall enter into an
agreement for the purchase and sale of personal goodwill (the “RLJ Goodwill
Agreement”), the form for which is attached hereto as Exhibit E, for the
consideration described in Section 2.03(f).
     (g) Imagine One Resources, LLC Consulting Agreement. Contemporaneously with
the execution of this Agreement, Purchaser and Imagine One Resources, LLC shall
enter into a

10



--------------------------------------------------------------------------------



 



consulting agreement (the “Consulting Agreement”), the form for which is
attached hereto as Exhibit F, for the consideration described in
Section 2.03(g).
     2.02 Instruments of Conveyance and Transfer of the Shares.
Contemporaneously with the execution of this Agreement, Shareholder is
delivering to Purchaser stock certificates representing the Shares, duly
endorsed (or accompanied by duly executed stock power(s)).
     2.03 Consideration and Payment for the Shares and Other Assets.
     (a) As consideration for the purchase and sale of the Shares, Purchaser and
Parent shall, jointly and severally, pay to Shareholder $4,750,000 (subject to
adjustment as described in Section 2.03(h)) (the “Stock Purchase Price”).
Purchaser and/or Parent shall pay the Stock Purchase Price by paying (i) the
Closing Payment to Shareholder by wire transfer of immediately-available funds
no later than 3:00 PM CDT on the Signing Date to the account(s) previously
designated in writing by the Shareholder to Purchaser (the “Shareholder
Account”), (ii) each monthly installment of the Settlement Amount to Shareholder
in accordance with Section 2.04 and (iii) subject to adjustment as described in
Section 2.03(h), $50,000 of each monthly installment of the Additional Amount to
Shareholder in accordance with Section 2.04 until the Stock Purchase Price is
paid in full. In no event shall the amount paid by Purchaser for the Shares
exceed $4,750,000.
     (b) As consideration for the purchase and sale of the Assigned Intellectual
Property pursuant to the Intellectual Property Assignment, Purchaser and Parent
shall, jointly and severally, pay to the Lackey Parties $1,000,000 ((subject to
adjustment as described in Section 2.03(h)) (the “IP Purchase Price”). Purchaser
shall pay the IP Purchase Price by paying $30,000 (subject to adjustment as
described in Section 2.03(h)) of each monthly installment of the Additional
Amount to the Lackey Parties in accordance with Section 2.04 until the IP
Purchase Price is paid in full. In no event shall the amount paid by Purchaser
for the Assigned Intellectual Property exceed $1,000,000.
     (c) As consideration for the Shareholder Non-Competition Agreement,
Purchaser and Parent shall, jointly and severally, pay to Shareholder an amount
equal to 15.79% of the Remaining Monthly Additional Amount (as defined in
Section 2.03(h)) in accordance with Section 2.04.
     (d) As consideration for the Shareholder Goodwill Agreement, Purchaser and
Parent shall, jointly and severally, pay to Shareholder an amount equal to
21.05% of the Remaining Monthly Additional Amount in accordance with
Section 2.04.
     (e) As consideration for the RLJ Non-Competition Agreement, Purchaser and
Parent shall, jointly and severally, pay to Robert W. Lackey, Jr. an amount
equal to 10.53% of the Remaining Monthly Additional Amount in accordance with
Section 2.04.

11



--------------------------------------------------------------------------------



 



     (f) As consideration for the RLJ Goodwill Agreement, Purchaser and Parent
shall, jointly and severally, pay to Robert W. Lackey, Jr. an amount equal to
10.53% of the Remaining Monthly Additional Amount in accordance with
Section 2.04.
     (g) As consideration for the Consulting Agreement, Purchaser and Parent
shall, jointly and severally, pay to Imagine One Resources, LLC an amount equal
to 42.1% of the Remaining Monthly Additional Amount in accordance with
Section 2.04.
     (h) The available Additional Amount for each month shall be allocated
(i) first, to any deficit created by the Additional Amount from prior months
being insufficient to pay in full the $50,000 fixed monthly amount due for the
Shares pursuant to Section 2.03(a)(iii) for such prior months, (ii) second, to
any deficit created by the Additional Amount from prior months being
insufficient to pay in full the $30,000 fixed monthly amount due for the
Intellectual Property pursuant to Section 2.03(b) for such prior months,
(iii) third, to the $50,000 fixed monthly amount due for the Shares pursuant to
Section 2.03(a)(iii) and (iv) fourth, to the $30,000 fixed monthly amount due
for the Assigned Intellectual Property pursuant to Section 2.03(b), with the
remaining Additional Amount for each month (the “Remaining Monthly Additional
Amount”) being allocated and paid pursuant to Sections 2.03(c)-(g). Should the
cumulative available Additional Amount with respect to the entire sixty-three
month period be insufficient to pay the full amounts due for the Shares pursuant
to Section 2.03(a)(iii) and the Intellectual Property pursuant to
Section 2.03(b), the total consideration for those items shall be automatically
reduced by such deficit and the unfunded portion of each such amount shall no
longer be payable by Purchaser. In the event that there is no Remaining Monthly
Additional Amount for any month, no amounts will be paid by Purchaser pursuant
to Sections 2.03(c)-(g).
     2.04 Payments of Amounts Due.
     (a) Each calendar month (and upon the Signing Date with respect to calendar
months beginning with the Effective Date and ending prior to the Signing Date),
Purchaser and Parent shall, jointly and severally, pay to Shareholder an amount
equal to the sum of the Settlement Amount and Additional Amount for the
preceding month, which payment must be received by Shareholder on or before the
15th day of such month. Payments not received by the 25th day of such month
shall accrue interest in accordance with Section 2.05. Purchaser and/or Parent
may make such payments by mailing a check to Shareholder; provided, however,
that if on more than 2 occasions a check mailed to Shareholder by Purchaser
and/or Parent is not postmarked by the 15th day of the applicable month or
Shareholder receives any such payment after the 25th day of the applicable
month, then Purchaser and/or Parent shall make all future payments to
Shareholder by either sending a check by nationally recognized overnight
courier, next-day delivery (in which case it shall be deemed to be received by
Shareholder in accordance with Section 7.01 of this Agreement), or by wire
transfer of immediately available funds to the Shareholder Account. Shareholder
shall notify Purchaser of each check not postmarked by the 15th day of the
applicable month and each payment that is not received by the 25th day of the
applicable month.

12



--------------------------------------------------------------------------------



 



     (b) Shareholder shall accept such amounts on behalf of himself, and as
agent for Robert W. Lackey, Jr., Imagine One Resources, LLC and the Lackey
Parties. Shareholder shall allocate and disburse all such amounts in the manner
specified in Section 2.03, and shall provide Purchaser with a report specifying
the allocations.
     2.05 Interest. Purchaser and Parent shall, jointly and severally, pay
interest on any amounts they owe under this Agreement that are not received by
Shareholder (in his personal capacity and as agent for certain other Parties, as
described above) by the 25th day of the applicable month at a rate equal to the
Prime Rate plus one percent (1%) for the first 15 days after the applicable due
date and thereafter at a rate equal to the Prime Rate plus four percent (4%) per
annum.
     2.06 Acceleration of Amounts Due.
     (a) Upon the occurrence of any of the following events (each a “Triggering
Event”), Shareholder may elect, by providing written notice to Purchaser within
90 days of the occurrence of such event, to accelerate all amounts due hereunder
(in the manner described in Section 2.06(b)):
     (i) Purchaser or any other member of the TSI Group sells, assigns or
otherwise transfers all or substantially all of the Business to anyone who is
not a member of the TSI Group (the “New Party”) without providing written notice
to Shareholder at least 90 days prior to the effectiveness of such transaction,
in which case, Adjusted Gross Profit will thereafter be calculated by
substituting for the TSI Group the New Party and such of its Affiliates as is
necessary to achieve the same economic effect set forth herein;
     (ii) Purchaser fails to pay any amount when due hereunder (including any
amount due under any other agreement listed in Section 3.02 hereof) and such
failure is not cured within thirty days after notice thereof is provided by
Shareholder to Purchaser in the manner required in Section 7.01; or
     (iii) Purchaser or any other member of the TSI Group sells, assigns or
otherwise transfers all or substantially all of the Business to a New Party,
provided that Shareholder shall have received written notice thereof at least
90 days prior to the effectiveness of any such transaction, in which case,
Adjusted Gross Profit will thereafter be calculated by substituting for the TSI
Group the New Party and such of its Affiliates as is necessary to achieve the
same economic effect set forth herein.
          (b) Should Shareholder elect to accelerate the amounts due hereunder
pursuant to Section 2.06(a), Purchaser shall calculate an estimated Acceleration
Amount based on the Relevant 12-Month Period described in Section 1.01.64(a)
(the “Estimated Acceleration Amount”). Purchaser and Parent shall, jointly and
severally, pay the Estimated Acceleration Amount to Shareholder by check mailed
within 30 days of the date of the notice described in Section 2.06(a). If the
Purchaser and Parent fail to pay the Estimated Acceleration Amount

13



--------------------------------------------------------------------------------



 



within 45 days of the date of the notice described in Section 2.06(a),
Shareholder and Robert W. Lackey, Jr. shall be automatically released from their
obligations under the Shareholder Non-Competition Agreement and the RLJ
Non-Competition Agreement, respectively, and Imagine One Resources, LLC shall be
automatically released from its obligations under the Consulting Agreement.
Within 30 days after the end of the Relevant 12-Month Period described in
Section 1.01.64(b), Purchaser shall calculate the Acceleration Amount. If the
Acceleration Amount exceeds the Estimated Acceleration Amount (such excess, if
any, being the “True-up Amount”), Purchaser and Parent shall, jointly and
severally, pay the True-up Amount to Shareholder by check mailed within such
30-day period.
     (c) The occurrence of a Triggering Event shall not suspend Purchaser’s or
Parent’s payment obligations under this Agreement; provided, however, that the
payment of the Estimated Acceleration Amount shall suspend Purchaser’s and
Parent’s payment obligations under Sections 2.03 and 2.04 pending payment of the
True-up Amount, if any. The payments made by Purchaser and/or Parent pursuant to
Sections 2.03 and 2.04 in respect of the month in which the Triggering Event
occurred and any month thereafter shall be credited against the Acceleration
Amount. The payment of the Acceleration Amount in full shall discharge Purchaser
and Parent from the payment of any other remaining amounts payable under
Sections 2.03 and 2.04. The Shareholder shall be solely responsible for
allocating the Acceleration Amount among, and paying the appropriate portions of
the Acceleration Amount to, himself, Robert W. Lackey, Jr., Imagine One
Resources, LLC and the Lackey Parties, in the manner required by Section 2.04.
If the amounts due under Sections 2.03 and 2.04 are accelerated, all
representations, warranties and covenants (including without limitation the
payment obligations under all Sections of this Agreement other than
Sections 2.03 and 2.04) made by the Parties herein (and the corresponding
indemnification provisions) shall survive for the remainder of the respective
periods set forth herein. Notwithstanding the foregoing, in the event that
Shareholder does not elect to accelerate the payments due under Sections 2.03
and 2.04 as a result of a Triggering Event and if the New Party expressly
assumes in writing all of the Purchaser’s and Parent’s obligations under this
Agreement, Purchaser’s and Parent’s liability to Shareholder for payments due
under Sections 2.03 and 2.04 shall not exceed the Acceleration Amount that would
have been payable as a result of such Triggering Event.
     2.07 Payment Calculation Dispute Resolution.
     (a) Purchaser and Shareholder shall use their reasonable efforts to resolve
any dispute that arises with respect to amounts that are payable under
Sections 2.03, 2.04, 2.05 and 2.06. If Purchaser and Shareholder are unable to
agree as to the amount of any such payment within 45 days following the due date
thereof, Purchaser and Shareholder shall within such 45-day period jointly
prepare and submit to a Resolution Accountant for resolution a signed statement
(each a “Dispute Notice”) setting forth (i) the amount(s) as to which the
parties agree, (ii) each party’s proposed amount(s) for the items as to which
they do not agree, (iii) with respect to the items in dispute, a reasonably
detailed description of how each party arrived at its amount and its objections
to the other’s proposed amounts and (iv) the amount that each party considers in
dispute (the “Dispute Amount”). Each party shall promptly provide to the
Resolution Accountant

14



--------------------------------------------------------------------------------



 



any additional requested information with respect to any matter covered by the
Dispute Notice, including without limitation any supporting documentation used
by that party in preparing its portion of the Dispute Notice. The Resolution
Accountant shall decide all of such matters in dispute, and its determination
shall be final, conclusive and binding on Purchaser and Shareholder with respect
to the matters in dispute.
     (b) If any dispute is submitted to the Resolution Accountant for resolution
as provided above, the fees and disbursements of the Resolution Accountant shall
be borne equally, one-half (1/2) by Purchaser and one-half (1/2) by Shareholder;
provided, however, that if the amount determined by the Resolution Accountant is
exactly the same amount proposed by one of the Parties, then the other Party
shall be responsible for 100% of the fees and disbursements owed to the
Resolution Accountant.
     (c) If a dispute has been referred to the Resolution Accountant, any
amounts determined by the Resolution Accountant to be owed by a party shall be
paid to the other within ten (10) days of the date on which the Resolution
Accountant renders its decision.
ARTICLE III
DELIVERIES
     3.01 Shareholder’s Deliveries. Unless otherwise stated below,
contemporaneously herewith and subject to the terms and conditions set forth
herein, Shareholder is hereby delivering to Purchaser the following items:
     3.01.01 Shares. The stock certificates representing the Shares and all
instruments of conveyance and transfer required by Section 2.02.
     3.01.02 Corporate Minute Book. The Corporation’s minute book, containing a
file-stamped copy of the Corporation’s Articles of Incorporation, plus the
Minutes, Bylaws and all other contents thereof.
     3.01.03 Good Standing Certificates. Certificates from the Secretary of
State of the State of Georgia and each jurisdiction in which the Corporation is
qualified to do business, evidencing that the Corporation is existing and in
good standing under the laws of each such jurisdiction.
     3.01.04 Account Transfer Documents. All such instruments as may be
necessary to authorize Purchaser to become a signatory on the Corporation’s bank
accounts.
     3.01.05 Resignations. Executed resignations of each officer and director of
the Corporation, effective upon the Signing Date.

15



--------------------------------------------------------------------------------



 



     3.01.06 Shareholder Non-Competition Agreement. A copy of the Shareholder
Non-Competition Agreement, dated and effective as of the Effective Date,
executed by Shareholder.
     3.01.07 RLJ Non-Competition Agreement. A copy of the RLJ Non-Competition
Agreement, dated and effective as of the Effective Date, executed by Robert W.
Lackey, Jr.
     3.01.08 Intellectual Property Assignment. A copy of the Intellectual
Property Assignment, dated and effective as of the Effective Date, executed by
the applicable Lackey Parties.
     3.01.09 Goodwill Agreements. A copy of each of the Shareholder Goodwill
Agreement and the RLJ Goodwill Agreement, dated and effective as of the
Effective Date, executed by Shareholder and Robert W. Lackey, Jr., respectively.
     3.01.10 Services Agreement. Evidence of the assignment of the Services
Agreement by HI to the Corporation.
     3.01.11 Assignment Agreement. Evidence of the assignment of a 50%
membership interest in the LLC by HI to the Corporation.
     3.01.12 Appointment of Shareholder as Agent. A copy of a appointment and
release, dated and effective as of the Signing Date, and executed by Robert W.
Lackey, Jr., Image One Resources, LLC and the Lackey Parties, in which each such
person appoints Shareholder as its agent for receipt of all monies due to it
pursuant to Sections 2.03, 2.04 and 2.05 of this Agreement and releases
Purchaser from any and all liability with regard to Shareholder’s failure to
properly pay and distribute such amounts to such persons.
     3.01.13 Consulting Agreement. A copy of the Consulting Agreement, dated and
effective as of the Effective Date, executed by Imagine One Resources, LLC.
     3.01.14 Security Agreement. A copy of the security agreement (the
“Partially Subordinate Security Agreement”) granting Shareholder, Robert W.
Lackey, Jr., Imagine One Resources, LLC and the other Lackey Parties a security
interest in (i) all of the assets of the Business as conducted by any member of
the TSI Group and (ii) all of the membership interest in the LLC, dated as of
the Signing Date, and executed by Shareholder, on behalf of himself and as agent
for Robert W. Lackey, Jr., Imagine One Resources, LLC and the other Lackey
Parties, the form for which is attached hereto as Exhibit G.
     3.01.15 Subordination Agreement. A copy of the subordination agreement (the
“Subordination Agreement”), dated as of the Signing Date, and executed by
Shareholder, on behalf of himself and as agent for Robert W. Lackey, Jr.,
Imagine One

16



--------------------------------------------------------------------------------



 



Resources, LLC and the other Lackey Parties, the form for which is attached
hereto as Exhibit H.
     3.02 Purchaser’s Deliveries. Unless otherwise stated below,
contemporaneously herewith and subject to the terms and conditions set forth
herein, Purchaser is hereby delivering the following to Shareholder:
     3.02.01 Closing Payment. The Closing Payment, which shall be paid in
accordance with Section 2.03(a)(i).
     3.02.02 Corporate Resolutions. Resolutions of the board of directors of
Purchaser and Parent, dated on or before the Signing Date, authorizing the
purchase of the Shares and the other transactions contemplated by this Agreement
and the performance of Purchaser’s and Parent’s other obligations under this
Agreement.
     3.02.03 Shareholder Non-Competition Agreement. A copy of the Shareholder
Non-Competition Agreement, dated and effective as of the Signing Date, executed
by Purchaser.
     3.02.04 RLJ Non-Competition Agreement. A copy of the RLJ Non-Competition
Agreement, dated and effective as of the Signing Date, executed by Purchaser.
     3.02.05 Intellectual Property Assignment. A copy of the Intellectual
Property Assignment, dated and effective as of the Signing Date, executed by
Purchaser.
     3.02.06 Consulting Agreement. A copy of the Consulting Agreement, dated and
effective as of the Signing Date, executed by Purchaser.
     3.02.07 Goodwill Agreements. A copy of each of the Shareholder Goodwill
Agreement and the RLJ Goodwill Agreement, dated and effective as of the Signing
Date, each executed by Purchaser.
     3.02.08 Security Agreement. A copy of the Partially Subordinate Security
Agreement, dated as of the Signing Date, and executed by Purchaser, the
Corporation and the LLC.
     3.02.08 Subordination Agreement. A copy of the Subordination Agreement,
dated as of the Signing Date, and executed by Parent, Purchaser, the
Corporation, the LLC and THE FROST NATIONAL BANK, a national banking
association,.

17



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     4.01 Representations and Warranties of the Shareholder. To induce Purchaser
to enter into this Agreement and to consummate the transactions contemplated
hereby, Shareholder represents and warrants, as of the Signing Date, as follows
(except with respect to the LLC and the Business conducted by the LLC, which are
each expressly excluded from the scope of each and every representation and
warranty hereunder except as provided in Sections 4.01.07, 4.01.10, 4.01.26 and
4.01.27):
     4.01.01 Authorization. Shareholder has full power, capacity and authority
to execute and deliver this Agreement and to perform his obligations hereunder.
This Agreement constitutes the valid and legally binding obligation of
Shareholder enforceable in accordance with its terms and conditions. Shareholder
need not give any notice to, make any filing with, or obtain any authorization,
consent, or approval of any government, governmental agency or other third party
in connection with the execution of this Agreement or the consummation of the
transactions contemplated hereby.
     4.01.02 Corporate Existence and Authority. The Corporation is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Georgia. It has all requisite corporate power and authority to own its
assets and to conduct its business as currently conducted. The Corporation is
duly qualified to do business as a foreign corporation and is in good standing
under the laws of each state or other jurisdiction in which either the ownership
or use of the properties owned or used by it, or in the nature of the activities
conducted by it, requires such qualification, except where the failure to so
qualify would not reasonably be expected to have a Material Adverse Effect.
     4.01.03 Capitalization of the Corporation. The authorized capital stock of
the Corporation consists of One Hundred Thousand (100,000) shares of common
stock, par value $1 per share, of which one thousand (1,000) shares are issued
and outstanding and constitute the Shares. All of the Shares have been duly and
validly issued in accordance and compliance with all applicable laws, rules and
regulations and are fully paid and nonassessable. There are no options,
warrants, rights, calls, commitments, plans, contracts or other agreements of
any character granted or issued by the Corporation which provide for the
purchase, issuance or transfer of any shares of the capital stock of the
Corporation, nor are there any outstanding securities granted or issued by the
Corporation that are convertible into any shares of the capital stock of the
Corporation, and none is authorized. The Corporation is not obligated or
committed to purchase, redeem or otherwise acquire any of its capital stock. All
presently exercisable voting rights in the Corporation are vested exclusively in
its outstanding shares of common stock, each share of which is entitled to one
vote on every matter to come before the Corporation‘s shareholders, and other
than as may be contemplated by this Agreement,

18



--------------------------------------------------------------------------------



 



and there are no voting trusts or other voting arrangements with respect to any
of the Corporation‘s capital stock.
     4.01.04 No Conflict. Neither the execution and delivery of this Agreement
by the Shareholder nor the consummation or performance of the Shareholder’s or
Corporation’s obligations hereunder will, directly or indirectly (with or
without notice or lapse of time): (i) contravene, conflict with, or result in a
violation of (A) any provision of the Articles of Incorporation of the
Corporation, or (B) any resolution adopted by the board of directors or the
stockholders of the Corporation; (ii) contravene, conflict with, or result in a
violation of, or give any third party the right to challenge any of the
transactions contemplated hereby or to exercise any remedy or obtain any relief
under, any law or any order to which the Corporation or Shareholder, or any of
the assets owned or used by the Corporation may be subject; (iii) contravene,
conflict with, or result in a violation of any of the terms or requirements of,
or give any governmental authority the right to revoke, withdraw, suspend,
cancel, terminate, or modify, any governmental authorization that is held by the
Corporation or that otherwise relates to the business conducted by the
Corporation or any of the assets owned or used by the Corporation; (iv) cause
the Corporation to become subject to, or become liable for, the payment of any
Tax, (v) contravene, conflict with, or result in a violation or breach of any
provision of, or give any third party the right to declare a default or exercise
any remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate, or modify, any contract to which the Corporation or Shareholder is a
party; or (vi) result in the imposition or creation of any Lien upon the Shares.
     4.01.05 No Brokers Fees; No Commissions. All negotiations relative hereto
and the transactions contemplated hereby have been carried on by Shareholder
directly with Purchaser without any act by Shareholder that would give rise to
any claim against Purchaser or the Corporation for a brokerage commission,
finder’s fee or other similar payment.
     4.01.06 Title to and Condition of Properties. The Corporation owns no real
property. Except as set forth in Schedule 4.01.06, the Corporation has good and
indefeasible title to all of its Personal Properties, including those reflected
on the Balance Sheet and any personal properties purchased or otherwise acquired
since the date of the Balance Sheet, free and clear of all Liens. All such
personal properties are free from material defects, have been maintained in
accordance with normal industry practice, and are in good operating condition
(subject to normal wear and tear). Schedule 4.01.06 sets forth a list of all
personal properties owned by the Corporation that currently have a fair market
value of at least $500.
     4.01.07 Intellectual Property. The Assigned Intellectual Property
constitutes all of the intellectual property rights owned by Shareholder or any
of his Affiliates that are used in any Fan Accessories that were, are, or have
been conceived to be manufactured, marketed or sold in connection with the
Business as conducted by the

19



--------------------------------------------------------------------------------



 



LLC and/or the Corporation. Except as set forth in Schedule 4.01.07, the
intellectual property rights owned or licensed by the Corporation, together with
the Assigned Intellectual Property (collectively, the “Intellectual Property
Rights”) are free and clear of all Liens. To the Knowledge of Shareholder, none
of the Intellectual Property Rights have been infringed by any third party. To
the Knowledge of Shareholder, the Intellectual Property Rights are valid and
enforceable, are in full force and effect, and neither the Corporation nor
Shareholder has taken any action, or failed to take an action, that might have
the effect of estopping or otherwise limiting the Corporation’s or Shareholder’s
right to enforce the Intellectual Property Rights against others. To the
Knowledge of Shareholder, neither the Corporation nor the LLC has infringed,
misappropriated or otherwise violated any intellectual property rights of any
third party, and neither the Corporation nor Shareholder has received any notice
alleging such infringement, misappropriation or violation.
     4.01.08 Receivables. All accounts receivable of the Corporation represent
valid and bona fide claims and were acquired or arose in the ordinary course of
business.
     4.01.09 Inventory. All inventory of the Corporation, whether or not
reflected in the Balance Sheet, consists of a quality and quantity usable and
salable in the ordinary course of business, except for obsolete items and items
of below-standard quality, all of which have been written off or written down to
net realizable value in the Balance Sheet.
     4.01.10 Ownership of the LLC. The Corporation owns 50% of the Membership
Interests (as defined in the operating agreement of the LLC) in the LLC free and
clear of all Liens.
     4.01.11 Operation of the Business. Since its existence, the Corporation has
not engaged in any material business other than the businesses of (i) buying,
selling and/or designing medallions and (ii) owning a membership interest in the
LLC.
     4.01.12 Absence of Certain Liabilities. The Corporation has no liabilities
or obligations of any nature (whether known or unknown and whether absolute,
accrued, contingent or otherwise) except for liabilities (i) that are reflected
in the Balance Sheet, (ii) that have arisen after the date of the Balance Sheet
in the ordinary course of business or (iii) that are the Corporation’s
obligations under the contracts to which it is a party, excluding liabilities
for breaches thereof occurring prior to the Signing Date.
     4.01.13 Compliance with Laws. Except with respect to compliance with Tax
Laws and Environmental, Health, and Safety Laws, which are covered exclusively
in Sections 4.01.14 and 4.01.21, respectively, and are not covered by this
Section 4.01.13:

20



--------------------------------------------------------------------------------



 



     (a) The Corporation has at all times since January 1, 2001 been, and
presently is, in material compliance with, and has not received notice of any
claimed violation of, any applicable federal, state, local, foreign and other
laws, rules and regulations.
     (b) The Corporation has filed all returns, reports and other documents and
furnished all information required or requested by any federal, state, local or
foreign governmental agency, and all such returns, reports, documents and
information are true and complete in all material respects. To the Knowledge of
Shareholder, all permits, licenses, orders, franchises and approvals of all
federal, state, local and foreign governmental or regulatory bodies required of
the Corporation to conduct its business have been obtained, and timely renewal
applications filed, and no violations are or have been recorded in respect of
any such permits, licenses, orders, franchises and approvals. Such permits,
licenses, orders, franchises and approvals are valid and sufficient for all
activities presently carried on by the Corporation, except for matters that
would not reasonably be expected to have a Material Adverse Effect.
     4.01.14 Taxes. Except as set forth on Schedule 4.01.14:
     (a) The Corporation has (I) timely filed (or there has been timely filed on
its behalf) with the appropriate governmental entities all income and other Tax
Returns required to be filed by it (giving effect to all extensions) and such
Tax Returns are true, correct and complete in all material respects; (II) timely
paid in full (or there has been timely paid in full on its behalf) all income
and other Taxes reflected on its Tax Returns or otherwise required to have been
paid by it; and (III) complied in all material respects with all applicable
laws, rules and regulations relating to the filing of Tax Returns, the payment
and withholding of Taxes and has, within the time and in the manner prescribed
by law, withheld and paid over to the proper governmental entities all amounts
required to be so withheld and paid over under applicable laws.
     (b) (I) No federal, state, local or foreign audits or other administrative
proceedings or court proceedings are presently pending with regard to any Taxes
or Tax Returns of the Corporation, and the Corporation has not received a
written notice of any pending or proposed claims, audits or proceedings with
respect to Taxes, (II) the Corporation has not received any notice of deficiency
or assessment from any governmental entity for any amount of Tax that has not
been fully settled or satisfied, and, to the Knowledge of Shareholder, no such
deficiency or assessment is proposed or threatened, (III) no claim has been made
in writing by any governmental entity in a jurisdiction where the Corporation
does not file Tax Returns that any such entity is, or may be, subject to
taxation by that jurisdiction, (IV) there are no Liens for Taxes upon any
property or assets of the Corporation, except for Liens for Taxes not yet due or
for Taxes which are being contested in good faith by appropriate proceedings,
(VI) no currently effective waivers, extensions, or comparable consents
regarding the application of the statute of limitations with respect to Taxes or
Tax Returns has been given by or on behalf of the Corporation, (VII) the
Corporation is not a party to any agreement or

21



--------------------------------------------------------------------------------



 



understanding providing for the allocation or sharing of Taxes and (VIII) the
Corporation has not granted in writing any power of attorney which is currently
in force with respect to any Taxes or Tax Return.
     (c) The Corporation (I) has not constituted either a “distributing
corporation” or a “controlled corporation” (within the meaning of Code
Section 355(a)(1)(A)) in a distribution of stock to which Code Section 355 (or
so much of Code Section 356 as relates to Code Section 355) applies and which
occurred within two years of the date of this Agreement, (II) has not agreed and
is not required, to make any material adjustment under Code Section 481
affecting any taxable year, (III) will not be required to include any amount in
income for any taxable period (or portion thereof) ending after the Effective
Date as a result to a change in the method of accounting for a taxable period
ending prior to the Effective Date, (IV) has not made any payments, is not
obligated to make any payments, and is not a party to any agreement that under
certain circumstances could obligate it to make any payments that will not be
deductible under Code Section 280G or 162(m), (V) has not been a United States
real property holding corporation within the meaning of Code Section 897(c)(2)
during the applicable period specified in Code Section 897(c)(1)(A)(ii), and
(VI) has not been included in any “consolidated,” “unitary” or “combined” Tax
Return provided for under the laws of the United States, any foreign
jurisdiction or any state or locality with respect to Taxes for any taxable
year.
     (d) The Corporation has made available to Purchaser correct and complete
copies of (I) all of its Tax Returns filed within the past three years, (II) all
audit reports, letter rulings, technical advice memoranda and similar documents
issued by a governmental entity within the past five years relating to the
federal, state, local or foreign Taxes due from or with respect to the
Corporation, and (III) any closing letters or agreements entered into by the
Corporation with any governmental entities within the past five years with
respect to Taxes.
     4.01.15 No Material Adverse Changes. Since the date of the Balance Sheet,
there has not been any event or condition that has had, or would reasonably be
expected to have, a Material Adverse Effect.
     4.01.16 Disputes and Litigation. Except as noted on Schedule 4.01.16:
     (a) There is no suit, action, litigation, proceeding, investigation, claim,
complaint or accusation pending or, to the Knowledge of Shareholder, threatened
against or affecting the Corporation or any of its properties, assets or its
business or to which the Corporation is a party, in any court or before any
arbitrator of any kind or before or by any governmental agency (including,
without limitation, any federal, state, local, foreign or other governmental
department, commission, board, bureau, agency or instrumentality), and to the
Knowledge of Shareholder, there is no basis for any such suit, action,
litigation, proceeding, investigation, claim, complaint or accusation.

22



--------------------------------------------------------------------------------



 



     (b) There is no outstanding order, writ, injunction, decree, judgment or
award by any court, arbitrator or governmental body against or affecting the
Corporation or any of its properties, assets or its business that would have a
Material Adverse Effect.
     4.01.17 Contracts. Schedule 4.01.17 contains a true and complete list of
all Contracts to which the Corporation is a party or by which its properties may
be bound and under which the Corporation is entitled to receive (in money,
services or property) or is obligated to pay (in money, services or property) at
least $2,000 (the “Material Contracts”). All of the Material Contracts were
entered into in the ordinary course of business, are in full force and effect
and are valid, binding and enforceable against the Corporation in accordance
with their respective terms. The Corporation has not materially breached any
Material Contract and, to the Knowledge of the Shareholder: (i) no other party
thereto has materially breached any Material Contract and (ii) no event has
occurred which, with notice or lapse of time or both, would constitute a
material breach of any Material Contract by any party thereto.
     4.01.18 Banking Arrangements and Powers of Attorney. Schedule 4.01.18 sets
forth a true and complete list of the name of each bank in or with which the
Corporation has an account and a brief description of each such account; and the
names of all persons, if any, now holding powers of attorney from the
Corporation and a summary statement of the terms thereof.
     4.01.19 Financial Statements; Books and Records. Attached as Exhibit I is
the unaudited balance sheet of the Corporation as of June 30, 2006 (the “Balance
Sheet”). The Balance Sheet is true and correct in all material respects as of
that date, and there are no material liabilities, obligations or indebtedness
that were owed or owing by the Corporation as of that date that are not shown on
the Balance Sheet. The Balance Sheet was prepared in accordance with GAAP,
subject to normal recurring year-end adjustments ((the effect of which will not,
individually or in the aggregate, be materially adverse) and the absence of
notes). Since the date of the Balance Sheet, the Corporation has not incurred
any liabilities, obligations or indebtedness except in the ordinary course of
business and as provided on Schedule 4.01.19. The Balance Sheet accurately
presents the financial condition of the Corporation in all material respects as
of the date thereof.
     Except as otherwise provided in Schedule 4.01.19, the Corporation’s books
and records (including without limitation, all financial records, business
records, minute books, stock transfer records, client lists, referral source
lists and records pertaining to services or products delivered to clients)
(i) are complete and correct in all material respects, and all transactions to
which the Corporation is a party are accurately reflected therein, (ii) have
been maintained in accordance with customary and sound business practices in the
Corporation’s industry, (iii) form the basis for all of the Corporation’s
financial statements and (iv) accurately reflect the assets, liabilities,
financial position and results of operations of the Corporation in all material
respects.

23



--------------------------------------------------------------------------------



 



     4.01.20 Insurance. Schedule 4.01.20 sets forth the following information
with respect to each material insurance policy (including policies providing
property, casualty, liability, and workers’ compensation coverage and bond and
surety arrangements) to which the Corporation is a party, a named insured, or
otherwise the beneficiary of coverage: (i) the name of the insurer, the name of
the policyholder, and the name of each covered insured; (ii) the policy number;
and (iii) the amount (including a description of how deductibles and ceilings
are calculated and operate) of coverage.
With respect to each such insurance policy: (i) the policy is legal, valid,
binding, enforceable, and in full force and effect in all material respects;
(ii) neither the Corporation nor any other party to the policy is in material
breach or default (including with respect to the payment of premiums or the
giving of notices), and no event has occurred which, with notice or the lapse of
time, would constitute such a material breach or default, or permit termination,
modification, or acceleration, under the policy; and (iii) no party to the
policy has repudiated any material provision thereof. Each such policy is issued
by an insurer that is financially sound and reputable.
     4.01.21 Environmental, Health and Safety Matters.
     (a) The Corporation has complied and is in compliance, in each case in all
material respects, with all Environmental, Health, and Safety Laws.
     (b) Without limiting the generality of the foregoing, the Corporation has
obtained, has complied, and is in compliance with, in each case in all material
respects, all material permits, licenses and other authorizations that are
required pursuant to Environmental, Health, and Safety Laws for the occupation
of its facilities and the operation of its business. Further, the Corporation
has timely applied for the renewal of such permits so that such permits will
remain in full force and effect during the pendency of the renewal application.
Included in Schedule 4.01.21 is a list of those permits.
     (c) The Corporation has not received and is not aware of any facts that
reasonably would form the basis for any written or oral notice, report or other
information regarding any actual or alleged material violation of Environmental,
Health, and Safety Laws, or any material liabilities or potential material
liabilities (whether accrued, absolute, contingent, unliquidated or otherwise),
including any material investigatory, remedial or corrective obligations,
relating to it or its facilities arising under Environmental, Health, and Safety
Laws.
     (d) No (I) underground storage tanks, (II) asbestos-containing material in
any friable and damaged form or condition, (III) materials or equipment
containing polychlorinated biphenyls, or (IV) landfills, surface impoundments,
or disposal areas exists at any property or facility owned or operated by the
Corporation or, to the Knowledge of Shareholder, existed, during its period of
ownership or operation, at any property or facility formerly owned or operated
by the Corporation.

24



--------------------------------------------------------------------------------



 



     (e) The Corporation has not treated, stored, disposed of, arranged for or
permitted the disposal of, transported, handled, or released any Hazardous
Material at any property or facility owned or operated by it in a manner that
has given or would give rise to material liabilities, including any material
liability for response costs, corrective action costs, personal injury, property
damage, natural resources damages or attorney fees, pursuant to the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (“CERCLA”) or the Solid Waste Disposal Act, as amended (“SWDA”) or any
other Environmental, Health, and Safety Laws. The Corporation does not own or
operate any facility upon which there has been a release of any Hazardous
Materials that occurred during the time the Corporation owned or operated such
facility. There was no release or threatened release of Hazardous Materials on
any site formerly owned or operated by the Corporation that occurred during the
time the Corporation owned or operated such site. To the Knowledge of
Shareholder, no asbestos containing material in a friable or damaged condition
is located on any property owned or operated by the Corporation.
     (f) Neither this Agreement nor the consummation of the transaction that is
the subject of this Agreement will result in any material obligations for site
investigation or cleanup, or notification to or consent of government agencies
or third parties, pursuant to any of the so-called “transaction-triggered” or
“responsible property transfer” Environmental, Health, and Safety Laws.
     4.01.22 Absence of Certain Changes and Events. Except as set forth in
Schedule 4.01.22, since the date of the Balance Sheet, the Corporation has
conducted its business only in the ordinary course of business and there has not
been any: (i) change in the Corporation’s authorized or issued capital stock;
(ii) amendment to the Articles of Incorporation, Bylaws or other organizational
documents of the Corporation; (iii) payment or increase by the Corporation of
any bonuses, salaries, or other compensation to any stockholder, director or
officer; (iv) damage to or destruction or loss of any asset or property of the
Corporation, whether or not covered by insurance, materially and adversely
affecting the properties, assets, business, financial condition, or prospects of
the Corporation; (v) except for the acquisition of the Membership Interest (as
defined in the operating agreement of the LLC) in the LLC, entry into,
termination of, or receipt of notice of termination of any license,
distributorship, dealer, sales representative, joint venture, credit, or similar
agreement, or any Contract or transaction involving a total remaining commitment
by or to the Corporation of at least $10,000; (vi) sale (other than sales of
inventory in the ordinary course of business), lease, or other disposition of
any asset or property of the Corporation or imposition of any Lien on any
material asset or property of the Corporation; (vii) cancellation or waiver of
any claims or rights with a value to the Corporation in excess of $10,000;
(viii) material change in the accounting methods used by the Corporation; or
(ix) agreement, whether oral or written, by the Corporation to do any of the
foregoing.

25



--------------------------------------------------------------------------------



 



     4.01.23 Relationship with Related Persons. Neither Shareholder nor an
Affiliate of Shareholder has any claim or right against the Corporation.
     4.01.24 Customers and Suppliers.
     (a) Schedule 4.01.24 lists all of the direct customers of the Corporation
for each of the two most recent fiscal years and sets forth opposite the name of
each such customer the percentage of net sales attributable to such customer.
     (b) Since the date of the Balance Sheet, no supplier, vendor or service
provider of the Corporation, including but not limited to Technimark, Inc. and
Big E, has indicated that it shall stop, or decrease the rate of, supplying
materials, products or services to the Corporation, and no customer listed on
Schedule 4.01.24 has indicated that it shall stop, or decrease the rate of,
buying materials, products or services from the Corporation.
     4.01.25 Employees and Benefit Plans. The Corporation has no employees. No
liability with respect to any Plan will become an obligation or liability of the
Corporation or Purchaser. Neither the Corporation nor any of its ERISA
Affiliates has ever sponsored, contributed, maintained, been required to
contribute to or had any liability, contingent or otherwise with respect to any
Plan subject to Title IV of ERISA or Section 412 of the Code, including, without
limitation, any “multiemployer plan” (as defined in Section 3(37) of ERISA).
     4.01.26 Relationship with Customers. Except for items listed on Schedule
4.01.26, Shareholder has no Knowledge of any plans or intentions of any Major
Customer of the Corporation or the LLC that could adversely affect the future
earnings of the Business as presently conducted by the LLC.
     4.01.27 LLC Operating Agreement. Except for Fan Accessories sold by HI
and/or the Corporation to Starcrest of California located in Perris, California,
to Shareholder’s Knowledge, neither the Corporation nor HI has breached the
operating agreement of the LLC, and no event has occurred which, with notice or
lapse of time or both, would constitute a breach of the operating agreement of
the LLC by the Corporation or HI.
     4.01.28 Disclosure. No representation or warranty of Shareholder in this
Agreement and no statement in any Schedule hereto omits to state a material fact
necessary to make the statements herein or therein, in light of the
circumstances in which they were made, not misleading.
     4.02 Representations and Warranties of Purchaser. To induce Shareholder to
enter into this Agreement and to consummate the transactions contemplated
hereby, Purchaser represents and warrants, as of the Signing Date, as follows:

26



--------------------------------------------------------------------------------



 



     4.02.01 Power and Authority. Purchaser and Parent each has the requisite
power and authority to enter into this Agreement and to perform its obligations
hereunder. The execution and delivery of this Agreement and each certificate,
document and agreement to be executed and delivered by Purchaser and Parent in
connection herewith (the “Purchaser Documents”) and the consummation of the
transactions contemplated hereby and thereby have been duly and validly
authorized by Purchaser and Parent, as applicable, and no other proceedings on
the part of Purchaser or Parent are necessary to authorize this Agreement or the
Purchaser Documents or to consummate the transactions contemplated hereby or
thereby. This Agreement and the Purchaser Documents have been duly executed and
delivered by Purchaser and Parent and are legal, valid and binding obligations
of Purchaser and Parent, enforceable against them in accordance with their
terms. Except as required by the federal securities laws, Purchaser need not
give any notice to, make any filing with, or obtain any authorization, consent,
or approval of any government, governmental agency or other third party in
connection with the execution of this Agreement or the consummation of the
transactions contemplated hereby. Neither the execution and delivery of this
Agreement nor the consummation or performance of the transaction contemplated
hereby will, directly or indirectly (with or without notice or lapse of time):
(i) contravene, conflict with, or result in a violation of (A) any provision of
the Articles of Incorporation of Purchaser or Parent, or (B) any resolution
adopted by the board of directors or the stockholders of Purchaser or Parent;
(ii) contravene, conflict with, or result in a violation of, or give any third
party the right to challenge any of the transactions contemplated hereby or to
exercise any remedy or obtain any relief under, any law or any order to which
the Purchaser or Parent, or any of the assets owned or used by them may be
subject; (iii) contravene, conflict with, or result in a violation of any of the
terms or requirements of, or give any governmental authority the right to
revoke, withdraw, suspend, cancel, terminate, or modify, any governmental
authorization that is held by Purchaser or Parent or that otherwise relates to
their businesses, or any of the assets owned or used by them.
     4.02.02 No Brokers Fees; No Commissions. All negotiations relative hereto
and the transactions contemplated hereby have been carried on by Purchaser
directly with Shareholder without any act by Purchaser that would give rise to
any claim against Shareholder or the Corporation for a brokerage commission,
finder’s fee or other similar payment.
     4.02.03 Acquisition of Shares. Purchaser is acquiring the Shares for
investment for its own account, not as a nominee or agent, and not with a view
to, or sale or resale in connection with, any distribution within the meaning of
Section 2(11) of the Securities Act. Purchaser has no present intention of
selling, granting any participation in or otherwise distributing the Shares, and
Purchaser has no contract, undertaking, agreement or arrangement with any person
to sell, transfer, grant participations to such person or to any third person,
with respect to any of the Shares. Purchaser understands that the Shares are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from Shareholder in a transaction not
involving

27



--------------------------------------------------------------------------------



 



a public offering and that under such laws and applicable regulations such
securities may be resold without registration under the Securities Act, as
amended, only in certain limited circumstances.
     4.02.04 Other Buyers. Except as set forth in Schedule 4.02.04, no other
business entity has notified Purchaser or any of its Affiliates that it is
interested in purchasing the Business of the LLC, or any material part thereof,
and, to the knowledge of Purchaser and any of its Affiliates, no other business
entity is interested in purchasing the Business of the LLC, or any material part
thereof. Neither Purchaser nor any of its Affiliates has conducted any
negotiations with any other person or entity with respect to the purchase of the
Business of the LLC, and neither Purchaser nor any of its Affiliates has any
current plans to sell the Business of the LLC to another person or entity.
     4.02.05 LLC Operating Agreement. Except with regard to late payments and
the failure to pay interest on such late payments, Purchaser has not breached
the operating agreement of the LLC, and no event has occurred which, with notice
or lapse of time or both, would constitute a breach of the operating agreement
of the LLC by Purchaser.
ARTICLE V
COVENANTS
     5.01 Further Actions. If, after the Effective Date, any further action is
necessary to carry out the purposes of this Agreement, each of the Parties will
take such further action (including the execution and delivery of such further
instruments and documents) at their own expense (unless and to the extent such
Parties are entitled to indemnification therefor under Article VI of this
Agreement) as one or more of the other Parties reasonably may request.
     5.02 Litigation Support. In the event and for so long as Purchaser or the
Corporation is actively contesting or defending against any action, suit,
proceeding, hearing, investigation, charge, complaint, claim, or demand in
connection with any transaction contemplated under this Agreement or any fact,
situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction that exists
on or prior to the Effective Date involving the Corporation, Shareholder will
cooperate with Purchaser or the Corporation and its counsel in the contest or
defense, and provide such testimony and access to those books and records as
shall be necessary in connection with the contest or defense, all at the sole
cost and expense of Purchaser (unless and to the extent the Purchaser is
entitled to indemnification therefor under Article VI of this Agreement).
     5.03 Transition. Shareholder will refer all customer inquiries relating to
the Business to Purchaser from and after the Effective Date until the end of the
Restricted Period (as defined in the Shareholder Non-Competition Agreement).

28



--------------------------------------------------------------------------------



 



     5.04 Operation of Business.
     (a) Purchaser shall use commercially reasonable efforts to maintain and
grow the Business as conducted by the TSI Group. Until such time as all amounts
to be paid by Purchaser pursuant to Sections 2.03, 2.04 and 2.05 of this
Agreement have been paid in full, (i) no member of the TSI Group shall purchase
Fan Accessories from anyone other than a non-Affiliate of the Parent, (ii) no
member of the TSI Group shall sell Fan Accessories to anyone other than a
non-Affiliate of Parent and (iii) Parent shall not, and Parent shall cause its
Affiliates to not, directly or indirectly, except through any TSI Group member,
engage or invest in, own, manage, operate, finance, control, or participate in
the ownership, management, operation, financing, or control of, lend credit to
or render services or advice to, any business that competes with the Business as
conducted by one or more members of the TSI Group.
     (b) Until such time as all amounts to be paid by Purchaser pursuant to
Sections 2.03, 2.04 and 2.05 of this Agreement have been paid in full,
(i) Purchaser shall promptly notify Shareholder should the TSI Group decide to
decline to pursue or continue all or any material part of the Business then
being conducted with a Major Customer or any Major Customer indicates that it
may discontinue all or any material part of the Business then being conducted
with the TSI Group, (ii) each of Purchaser and Shareholder shall promptly notify
the other of any facts or circumstances (including the request by a Major
Customer for terms and conditions, or changes to terms and conditions, that are
unacceptable to any member of the TSI Group) that could reasonably result in the
loss or discontinuance of all or any material part of the Business then being
conducted with the TSI Group by any Major Customer and (iii) if Purchaser
requests, Shareholder shall provide advice and consultation to Purchaser to
assist it and/or the other members of the TSI Group in trying to retain such
Business.
     (c) Until all amounts to be paid by Purchaser pursuant to Sections 2.03,
2.04 and 2.05 of this Agreement have been paid in full, should the TSI Group
decide to decline to pursue or continue all or any material part of the Business
then being conducted with a Major Customer or a Major Customer indicates that it
may discontinue all or any material part of the Business then being conducted
with the TSI Group, then provided that (i) Shareholder has not defaulted with
respect to his obligations under Section 5.04(b), (ii) Shareholder has not
defaulted with respect to any of his obligations under the Shareholder
Non-Competition Agreement, (iii) Robert W. Lackey, Jr. has not defaulted with
respect to any of his obligations under the RLJ Non-Competition Agreement,
(iv) Imagine One Resources, LLC has not defaulted with respect to any of its
obligation under the Imagine One Resources, LLC Consulting Agreement and (v) if
requested by the TSI Group, Shareholder has tried in good faith to assist the
TSI Group in retaining such Business but, despite such efforts, the Major
Customer continues to indicate or maintain that it will not continue such
Business with the TSI Group, Shareholder may elect to pursue such Business with
such Major Customer (the “Re-acquired Business”) for his own account upon
providing a certificate to Purchaser stating that Shareholder has satisfied the
conditions of this Section 5.04(c) and identifying the Re-acquired Business that
Shareholder intends to pursue. If Purchaser does not agree that Shareholder has
the right to pursue such Re-acquired Business, Purchaser shall give written
notice to Shareholder prior to 6:00 p.m.

29



--------------------------------------------------------------------------------



 



Charlotte, North Carolina, time on the 15th day after delivery of such
certificate, and Shareholder shall be deemed to have the right to pursue such
Re-acquired Business if Purchaser has not by then given Shareholder written
notice of objection. Any notice of objection shall set forth in reasonable
detail the basis for each objection. Notwithstanding the foregoing, if such
Major Customer gives such Re-acquired Business to a third party as evidenced by
the delivery of products to such Major Customer, then Shareholder may not
thereafter during the Restricted Period (as defined in the Shareholder
Non-Competition Agreement) pursue or obtain such Re-acquired Business unless he
has first tried in good faith to assist the TSI Group in regaining such
Re-acquired Business and either (i) the TSI Group has declined to pursue such
Re-acquired Business or (ii) despite such efforts, such Major Customer has
indicated that it will not give such Re-acquired Business to the TSI Group.
In the event that Shareholder elects to pursue any Re-acquired Business, in
accordance with the terms and conditions of this Section 5.04(c), except as
provided below, (i) Shareholder and Robert W. Lackey, Jr. shall be released from
their obligations under the Shareholder Non-Competition Agreement and the RLJ
Non-Competition Agreement, respectively, but only to the extent that such
obligations relate to the Re-acquired Business with such Major Customer and (ii)
Shareholder and his Affiliates shall be deemed to have received a nonexclusive
license with respect to the intellectual property rights owned or licensed by
Parent and its Affiliates to the extent such intellectual property rights are
required to pursue the Re-acquired Business and (iii) until the end of the
Restricted Period (as defined in the Shareholder Non-Competition Agreement),
Shareholder shall pay to Parent or Parent’s designee within 20 days following
the end of each month a royalty fee, together with a full written report which
is subject to audit, equal to 22% of Adjusted Gross Profit of the Re-acquired
Business (calculated by substituting for the TSI Group, Shareholder and such of
his Affiliates as is necessary to achieve the same economic effect set forth
herein). Notwithstanding the foregoing, for so long as the TSI Group retains any
material line(s) of Business with any such Major Customer, Shareholder’s and
Robert W. Lackey, Jr.’s obligations under the Shareholder Non-Competition
Agreement and the RLJ Non-Competition Agreement, respectively, shall continue to
apply with respect to such retained line(s) of Business.
Shareholder’s pursuit and assumption of the Re-acquired Business shall not
reduce, or be a credit against, any amounts due from Parent or Purchaser under
Sections 2.03 and 2.04 of this Agreement. In the event that Shareholder elects
to pursue and obtains the Re-acquired Business, as evidenced by the receipt of
purchase orders or the delivery of products to the Major Customer, Purchaser and
Parent shall not, and Parent shall cause its Affiliates to not, directly or
indirectly, solicit or obtain such Re-acquired Business; provided, however, that
Purchaser, Parent and/or their Affiliates shall be entitled to solicit and
obtain the Re-acquired Business upon the earlier to occur of the following:
(i) the termination of the Restricted Period, (ii) Shareholder or his Affiliates
declines to pursue or continue all or any material part of the Re-acquired
Business then being conducted with the Major Customer or (iii) the Major
Customer discontinues all or any material part of the Re-acquired Business then
being conducted with the Shareholder and/or his Affiliates.

30



--------------------------------------------------------------------------------



 



     5.05 Modular Medallions. Shareholder has recently invented a new concept
referred to as “Modular Medallions” and is transferring all right, title and
interest in and to the Modular Medallions concept to Purchaser or its designee
by the Intellectual Property Assignment. Purchaser shall, and shall cause any
such designee to, at their expense, file for and take all reasonable steps to
secure, maintain and enforce broad U.S. patent protection covering the Modular
Medallions concept and products. Shareholder shall authorize his patent attorney
to deliver to Purchaser copies of all correspondence to and from his patent
attorney and to and from the Patent Office related to any Modular Medallions
patent applications. If Purchaser or its designee, after taking all reasonable
steps to secure U.S. patent protection for the Modular Medallion concept,
decides to abandon its attempt to obtain such patent protection, Purchaser or
its designee, as applicable, shall, prior to the abandonment of any patent
application and at no cost to Shareholder, assign all right, title and interest
in and to the Modular Medallions concept and any related patent applications to
Shareholder. Purchaser and/or Parent shall pay to Shareholder, commencing with
the 63rd month after the Effective Date and ending during the month in which the
last of any U.S. patents covering the Modular Medallions expires or otherwise
terminates, 5% of the TSI Group’s total net sales of products covered by any
enforceable claim of any such Modular Medallions patent, excluding sales made to
Wal-Mart or Lowe’s. Amounts payable to Shareholder under this Section 5.05 shall
be paid by Purchaser and/or Parent with a check postmarked no later than 15 days
after the end of the preceding month.
     5.06 Confidentiality. Shareholder shall not disclose any of the
Confidential Information in his possession as of the Effective Date to any third
party and shall refrain from using such Confidential Information except, in
either case, to the extent (i) such disclosure or use is reasonably necessary
for Shareholder to perform any of his duties, carry out any of his expressly
permitted activities and/or enforce any of his rights under this Agreement
and/or the other agreements entered in connection with this Agreement, (ii) such
information becomes publicly available or obtainable from independent sources
not in breach of Shareholder’s obligation under this Agreement (iii) such
information is required to be disclosed by the securities laws, or in any legal
proceeding, interrogatory, subpoena, civil investigative demand, or similar
process or (iv) Purchaser has consented to such use or disclosure. In the event
that Shareholder is requested or required pursuant to written or oral question
or request for information or documents in any legal proceeding, interrogatory,
subpoena, civil investigative demand, or similar process to disclose any
Confidential Information, he will notify Purchaser promptly of the request or
requirement so that Purchaser may seek an appropriate protective order or waive
compliance with the provisions of this Section 5.04. The above notwithstanding,
Shareholder may disclose any Confidential Information that he deems appropriate
to his financial sources, and financial, legal and other advisors involved with
the transactions contemplated by this Agreement. Neither Party shall disclose
the terms of this Agreement, or any of the other agreements set forth herein, or
the financial terms hereof, to any third party unless the exception set forth in
(iii) above applies.

31



--------------------------------------------------------------------------------



 



     5.07 Press Release. Attached hereto as Exhibit J is a press release
regarding the execution of this Agreement and the transactions contemplated
hereby (the “Agreed Text”). No Party shall use any language other than the
Agreed Text in any press release or public announcement, including announcements
by any Party for general reception by or dissemination to the employees, agents,
customers or suppliers with respect to the transactions contemplated by this
Agreement without the prior consent of Shareholder and Purchaser; provided,
however, that: (i) each Party may make any additional disclosure or announcement
which such Party, in the opinion of its counsel, is obligated to make pursuant
to applicable law, in which case if possible such Party shall consult with
Shareholder and Purchaser, as applicable, and incorporate changes suggested by
Shareholder and Purchaser, as applicable, prior to making such disclosure or
announcements; (ii) each Party may disclose any matters it deems appropriate to
financial analysts, its financial sources and financial, legal and other
advisors involved with the transactions contemplated by this Agreement on
earnings conference calls or in any other appropriate setting; and (iii) upon
consummation of the transactions contemplated by this Agreement, the Parties
will use reasonable efforts to agree upon the text of any further disclosure or
announcement that the Parties mutually desire to make relating to such
transactions.
     5.08 Information; Inspection Rights. Until such time as all amounts to be
paid by Purchaser pursuant to Sections 2.03, 2.04 and 2.05 of this Agreement
have been paid in full:
     (a) Purchaser shall provide to Shareholder with each payment that is made
to Shareholder pursuant to Sections 2.03 and 2.04, a report describing the
calculation of the amounts being paid, in sufficient detail for the Shareholder
to confirm the accuracy of each such payment and including, without limitation,
(i) the cumulative Gross Profit, gross sales and Adjusted Gross Profit of the
Business for the month and (ii) the gross sales of the Business by customer for
the month;
     (b) Purchaser shall deliver to Shareholder no later than 50 days after the
end of each calendar quarter commencing and ending after June 30, 2006,
unaudited financial statements reflecting the Gross Profit and Adjusted Gross
Profit of the Business as conducted by the TSI Group, for each calendar month
during such quarter; and
     (c) Upon reasonable notice, Purchaser shall afford Shareholder and his
attorneys, accountants and other representatives (to the extent that such
persons execute a confidentiality agreement, the terms of which shall be
reasonably acceptable to Purchaser) full reasonable access during normal
business hours to all relevant books and records of the TSI Group relating to
cumulative Adjusted Gross Profit. Shareholder shall have the right, at his sole
expense, to engage a third-party independent auditing firm, provided that such
auditing firm is a public accounting firm registered with the PCAOB, to audit
all the financial records of TSI Group relating to the Business, and Purchaser
shall reasonably cooperate with any such third-party independent auditor.

32



--------------------------------------------------------------------------------



 



     5.09 Tax Matters.
     (a) Liability for Taxes. Shareholder shall be liable for all Taxes of the
Corporation with respect to any and all periods, or portions thereof, ending on
or before the Effective Date (“Pre-Effective Date Period”) and for all claims,
losses, liabilities, obligations, damages, impositions, assessments, demands,
judgments, settlements, costs and expenses with respect to such Taxes (unless
and to the extent Shareholder is entitled to a gross-up and to be indemnified
and held harmless pursuant to Section 5.09(h) of this Agreement). Purchaser
shall be liable for Taxes of the Corporation with respect to any and all
periods, or portions thereof, beginning after the Effective Date
(“Post-Effective Date Periods”) and for any and all claims, losses, liabilities,
obligations, damages, impositions, assessments, demands, judgments, settlements,
costs and expenses with respect to such Taxes. Any and all transactions or
events contemplated by this Agreement that occur at or prior to the Effective
Date shall be deemed to have occurred in the Pre-Effective Date Periods.
     (b) Allocation of Liability for Taxes. In the case of any Taxes that are
attributable to a taxable period which begins before the Effective Date and ends
after the Effective Date, the amount of Taxes attributable to the Pre-Effective
Date Period shall be determined as follows:
     (c) Franchise Taxes. In the case of franchise or similar Taxes imposed on
the Corporation based on capital (including net worth or long-term debt) or
number of shares of stock authorized, issued or outstanding, the portion
attributable to the Pre-Effective Date Period shall be the amount of such Taxes
for the entire taxable period multiplied by a fraction, the numerator of which
is the number of days in the Pre-Effective Date Period and the denominator of
which is the number of days in the entire taxable period; provided, however, the
amount of Tax attributable to the Pre-Effective Date Period shall not exceed the
amount of Tax the Corporation would have paid if its taxable period ended
immediately prior to the Effective Date.
     (d) Other Taxes. In the case of all other Taxes, the portion attributable
to the Pre-Effective Date Period shall be determined on the basis of an interim
closing of the books of the Corporation as of the Effective Date, and the
determination of the hypothetical Tax for such Pre-Effective Date Period shall
be determined on the basis of such interim closing of the books, without
annualization. The hypothetical Tax for any period shall in no case be less than
zero ($0). Taxes attributable to the Pre-Effective Date Period shall be
determined under the same method of accounting used by the Corporation during
that period.
     (e) Administration of Tax Matters. Shareholder shall prepare and timely
file, or cause to be timely filed, for the Corporation, with reasonable
assistance of the Corporation, Tax Returns that are required by law to be filed
for the taxable period ended on or before the Effective Date including, but not
limited to, federal income Tax Returns. Shareholder shall, at least 30 days
prior to filing such Tax Return(s), provide a copy of such Tax Return(s) to
Purchaser. Purchaser shall, within 10 days of receiving such Tax Return(s),
advise Shareholder regarding any matters in such Tax Return(s) that it considers
detrimental to Purchaser and/or the Corporation, and with which it disagrees. In
such case, Shareholder and Purchaser shall

33



--------------------------------------------------------------------------------



 



reasonably cooperate with each other to reach a timely and mutually satisfactory
solution to the disputed matters. If Purchaser and Shareholder are unable to
resolve the disagreement within 30 days after delivery of the written notice
from Purchaser, the Purchaser and Shareholder shall engage a mutually agreeable
independent certified public accounting firm to resolve the issues in dispute.
The scope of review by the accounting firm shall be limited to the matters in
dispute. The decision of the accounting firm shall be rendered within 20 days of
the engagement and shall be binding on Purchaser and Shareholder. Purchaser and
Shareholder shall each pay one-half of the cost of the accounting firm.
Purchaser shall be deemed to have accepted the Tax Returns proposed by
Shareholder at 5:00 p.m. Charlotte, North Carolina time on the 10th day after
delivery thereof if Purchaser has not by then given Shareholder timely written
notice of objection. Purchaser, the Corporation and Shareholder shall cooperate
fully, as and to the extent reasonably requested, in connection with the filing
of Tax Returns and any audit, litigation or other proceeding with respect to
Taxes and Tax Returns (which Shareholder shall control and remain responsible
for with respect to the Pre-Effective Date Periods). Such cooperation shall
include the retention, and (upon the other Party’s request) the provision, of
records and information which are reasonably relevant to any such audit,
litigation or other proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder; provided that the Party requesting assistance shall
pay the reasonable out-or-pocket expenses incurred by the Party providing such
assistance; and provided further that no Party shall be required to provide
assistance at times or in amounts that would interfere unreasonably with the
Business and operations of such Party. Purchaser agrees to retain all books and
records, with respect to Tax matters pertinent to the Corporation relating to
any Pre-Effective Date Periods, and to any Tax periods beginning before the
Effective Date and ending after the Effective Date, until the expiration of any
applicable statute of limitations or extensions thereof.
     (f) Amended Tax Returns and Refund Claims. Shareholder may not file any
amended Tax Returns or refund claims in respect of any taxable period of the
Corporation ending on or prior to the Effective Date without the prior written
consent of Purchaser, which shall not be unreasonably withheld. Purchaser shall
not, and shall cause the Corporation to not (and shall not permit or cause the
Corporation to) amend any Tax Return of the Corporation in respect of any
taxable period of the Corporation ending on or prior to the Effective Date
without the prior written consent of Shareholder, which shall not be
unreasonably withheld. The Corporation shall (and Purchaser shall cause the
Corporation to) indemnify Shareholder for any liability Shareholder incurs as a
result of any such amendment filed by the Corporation or Purchaser; provided,
however, that the Corporation shall not be required to indemnify Shareholder
(and Purchaser shall not be required to cause the Corporation to indemnify
Shareholder) for any liability Shareholder incurs as a result of any amendment
filed with Shareholder’s consent.
     (g) 338(h)(10) Election. Purchaser and Shareholder shall make an election
under Code Section 338(h)(10) (and any comparable elections under state, local
or foreign tax law) with respect to the acquisition of the Corporation by
Purchaser. Purchaser and Shareholder shall cooperate fully with each other, in
the making of such election. In particular, but not by way of

34



--------------------------------------------------------------------------------



 



limitation, in a timely manner, Purchaser and Shareholder shall jointly execute
necessary copies of IRS Form 8023 and all ancillary documents relating thereto.
The calculation of the aggregate deemed sales price and its allocation among the
assets of the Corporation shall be made in accordance with Schedule 5.09. The
allocation set forth in such schedule is intended to comply, and all adjustments
thereto to reflect additional payments of the Stock Purchase Price shall comply,
with the requirements of Sections 338 and 1060 of the Code and the Treasury
Regulations thereunder. Purchaser and Shareholder agree to file all income Tax
Returns or reports, including without limitation IRS Form 8883, for their
respective taxable years in which the Closing occurs, to reflect the allocation
described in Schedule 5.09, and all adjustments thereto to reflect additional
payments of the Stock Purchase Price, and agree not to take any position
inconsistent therewith before any governmental authority charged with the
collection of any Tax or in any other proceeding.
     (h) Indemnification for Additional Taxes Resulting from Section 338(h)(10)
Election. The Purchaser, Parent and the Corporation (referred to jointly as the
“Responsible Parties”) shall, from time to time as described below, make
additional payments (the “Additional Payments”) to the Shareholder so that the
Shareholder will receive the same after-Tax proceeds from the sale of the Shares
that he would have received had no election under Section 338(h)(10) been made
with respect to the sale of the Shares. From time to time the Shareholder shall
provide the Responsible Parties with information describing Additional Payments
that are due to the Shareholder pursuant to the preceding sentence and an
explanation of such additional amounts. If the Shareholder and the Responsible
Parties are unable to agree on any such Additional Payments, the matter shall be
submitted to a Resolution Accountant for resolution, whose determination shall
be final, conclusive and binding on Shareholder and Purchaser. All Additional
Payments shall be made by the Responsible Parties prior to the date the related
Taxes owed by the Shareholder are due, unless the Parties have been unable to
agree on the amount of such payment, in which case the payment will be made upon
the determination of the Resolution Accountant as described above. Each of the
Responsible Parties shall be jointly and severably liable for the Additional
Payments.
     On the Signing Date, an Additional Payment of $42,975 shall be paid by the
Purchaser to the Shareholder, which reflects the Parties’ agreement of the
grossed-up amount that the Shareholder must receive to be held harmless from the
Tax effects of the Section 338(h)(10) election based on the allocations set
forth in Schedule 5.09. In the event of an audit by a taxing authority or any
other change in the allocation set forth in Schedule 5.09, Additional Payments
may be due as provided in this Section 5.09(h).
     For purposes of illustrating the operation of the provisions of this
Section 5.09(h), assume that as the result of a Tax audit and a resulting
adjustment to the allocations set forth in Schedule 5.09, the Shareholder
becomes taxable on an additional $500,000 of income at a 35% federal rate which
had been taxable at a 15% federal rate based on the allocation described in
Schedule 5.09. Assume that the state Tax rate is not affected, the Shareholder
incurs $10,000 of legal and accounting fees in connection with the audit, and
interest is accessed on the additional Taxes. The additional federal Taxes would
be $100,000. Assuming interest thereon of $20,000 plus

35



--------------------------------------------------------------------------------



 



$10,000 of professional fees as described above, assuming that the Additional
Payment would be taxed at long-term capital gains rates, and assuming an
effective combined federal and state income Tax rate of 21%, the Responsible
Parties would have to make an Additional Payment to the Shareholder of $164,557
($130,000 divided by (1 minus .21)).
     5.10 Services Agreement and Net Assets. Purchaser acknowledges that it has
provided certain financial information related to the LLC to the Shareholder for
purposes of determining the amounts due to the Corporation (as the successor to
HI) under the Services Agreement for the period leading up to and including the
Effective Date (the “Services Agreement Amount”). During the first 62 calendar
months commencing with July 2006, the Purchaser shall upon 30 days advance
notice allow Shareholder and his attorneys, accountants and other
representatives (to the extent that such persons execute a confidentiality
agreement, the terms of which are reasonably acceptable to Purchaser and/or its
Affiliates) to review, or have his accountants review, the financial records of
the LLC to confirm that the net assets of the LLC as of such date (the “Net
Assets Amount”) and accrued payments in relation to the Services Agreement were
calculated correctly. The Purchaser’s calculation of the Net Assets Amount is
set forth on Exhibit K attached hereto. Should the Shareholder discover as a
result of any such review that the Net Assets Amount was calculated incorrectly,
Shareholder shall notify Purchaser thereof and provide in such notice a written
explanation of Shareholder’s calculation of the Net Assets Amount. If Purchaser
agrees with Shareholder’s calculation, Purchaser shall either increase or
decrease, as the case may be, its next payment of the Additional Amount by 50%
of the difference between Purchaser’s original calculation of the Net Assets
Amount and the correct Net Assets Amount (the “Net Assets True-up Amount”) or,
if there are no more Additional Payments, the Net Assets True-up Amount shall be
paid by the applicable Party to the other Party within 10 days of the date that
the Parties agree on the Net Assets Amount. Purchaser and Shareholder shall use
their reasonable efforts to resolve any dispute as to the correct Net Assets
Amount. If Shareholder and Purchaser are unable to agree as to the Net Assets
Amount within 30 days of Purchaser receiving such notice, the matter shall be
submitted to a Resolution Accountant for resolution, whose determination shall
be final, conclusive and binding on the Purchaser and the Shareholder. The Net
Assets True-up Amount, if any, payable as a result of the Resolution
Accountant’s determination shall be paid to the applicable party within ten
(10) days of the date on which the Resolution Accountant renders its decision.
     5.11 Limitations on Use of Name. Except for the name “Prime/Home
Impression”, neither Purchaser, Parent nor any of their Affiliates shall use the
name “Home Impressions”, either alone or in conjunction with other words.
Neither Purchaser, Parent nor any of their Affiliates shall use the name
“Prime/Home Impressions”, either alone or in conjunction with other words, as a
legal name, trade name and mark in connection with any business other than the
Business.

36



--------------------------------------------------------------------------------



 



ARTICLE VI
INDEMNIFICATION
     6.01. No Effect on Liability. None of (i) the consummation of the
transactions contemplated by this Agreement, (ii) the delay or omission of any
Party to exercise any of its rights under this Agreement or (iii) any
investigation that any Party makes, any notice that any Party gives, or any
knowledge that any Party obtains as a result thereof, or otherwise, shall affect
the liability of the Parties to one another for breaches of this Agreement or
prevent any Party from relying on the representations or warranties contained in
this Agreement.
     6.02. Survival. The representations and warranties of the Parties made in
this Agreement shall survive for the period ending on the two-year anniversary
of the Signing Date; provided, however, that the representations and warranties
made in Section 4.01.03 (Capitalization of Corporation) and the first sentence
of Section 4.01.06 (title to personal property) shall survive indefinitely, and
the representations and warranties made in Sections 4.01.14 (Taxes), 4.01.21
(Environmental, Health and Safety Matters) and 4.01.25 (Employees and Benefit
Plans) shall survive only for the applicable period of the statute of
limitations relating to such provisions. Notwithstanding anything set forth in
this Article VI to the contrary:
     (a) Shareholder shall have no liability (for indemnification or otherwise)
with respect to any representation or warranty unless on or before the two-year
anniversary of the Signing Date, Purchaser notifies Shareholder of a claim
specifying the factual basis of that claim in reasonable detail to the extent
known to Purchaser; provided that with respect to breaches of the
representations and warranties set forth in Sections 4.01.14 (Taxes) and 4.01.21
(Environmental, Health and Safety Matters), indemnification shall be required if
Shareholder shall have received such notice prior to the date 30 days after the
expiration of the statute of limitations applicable to claims giving rise to the
breach of such representations and warranties; provided further that the
foregoing limitation shall not apply to any breach or any representation or
warranty set forth in Section 4.01.03 (Capitalization of Corporation) or the
first sentence of Section 4.01.06 (Title to and Condition of Properties);
     (b) Shareholder shall have no liability under Sections 6.03(i) or 6.03(iii)
unless and until the aggregate amount of Losses under such subsections exceeds
$50,000 and then only to the extent of the amount of such excess; provided that
the foregoing limitation shall not apply to any breach of any representation or
warranty by Shareholder set forth in the third sentence of Section 4.01.02
(Corporate Existence and Authority), Section 4.01.03 (Capitalization of
Corporation) or the first sentence of Section 4.01.06 (Title to and Condition of
Properties), and neither Purchaser nor Parent shall have any liability under
Section 6.04(i) unless and until the aggregate amount of Losses under such
subsection exceeds $50,000 and then only to the extent of the amount of such
excess; and
     (c) Shareholder shall have no liability under Sections 6.03(i) or 6.03(iii)
to the extent that the aggregate amount of Losses under such subsections would
exceed the amount of the Stock Purchase Price actually received by Shareholder
pursuant to Section 2.03(a), and neither

37



--------------------------------------------------------------------------------



 



Purchaser nor Parent shall have any liability under Section 6.04(i) to the
extent that the aggregate amount of Losses under such subsection would exceed
the amount of the Stock Purchase Price actually received by Shareholder pursuant
to Section 2.03(a).
     6.03 Indemnification of Purchaser and the Corporation. Subject to the other
provisions of this Article VI, from and after the Signing Date, Shareholder
shall defend, indemnify and hold each of Parent, Purchaser, the Corporation and
their respective officers, directors, employees and agents harmless from and
against, and promptly reimburse Parent, Purchaser, the Corporation and their
respective officers, directors, employees and agents, as the case may be, for,
any loss, expense, damage, deficiency, liability, claim or obligation, including
reasonable investigative costs, reasonable costs of defense, settlement costs
(subject to approval as provided below) and reasonable attorneys’ fees
(collectively, “Losses”) that Parent, Purchaser, the Corporation and/or their
respective officers, directors, employees and agents incurs arising out of
(i) any breach of any representation or warranty made by Shareholder in this
Agreement, (ii) any breach by Shareholder of any covenant or obligation of
Shareholder under this Agreement and (iii) any claim asserted by any party
(other than Parent, Purchaser or any other Affiliate of Parent), based on any
product sold or manufactured by, or any services provided by, the Corporation
prior to the Effective Date.
     6.04 Indemnification of Shareholder. Subject to the other provisions of
this Article VI, from and after the Signing Date, Purchaser and Parent shall,
jointly and severally, defend, indemnify and hold Shareholder and the other
Lackey Parties harmless from and against, and promptly reimburse it for, any
Losses that Shareholder or the other Lackey Parties incurs arising out of
(i) any breach of any representation or warranty made by Purchaser in this
Agreement and (ii) any breach by Purchaser of any covenant or obligation or
Purchaser under this Agreement.
     6.05 Indemnification Procedure; Offsets. An indemnifying party (the
“Indemnitor”) shall promptly pay or reimburse to the indemnified party (the
“Indemnitee”) the amount of all Losses payable or reimbursable to the
indemnified party pursuant to this Article VI after the amount of any such
Losses and the Indemnitor’s liability therefor is established by (i) agreement
in writing between Indemnitor and the Indemnitee or (ii) by a final judgment of
a court of competent jurisdiction (any Loss so determined is referred to herein
as an “Established Loss”). If the Indemnitor does not pay to the Indemnitee the
amount of the Established Loss on or before the 30th day after the determination
described in item (i) or (ii) above then on the 31st day after such
determination, the amount of the Established Loss payable by the Indemnitor
shall bear interest at a rate equal to the Prime Rate plus four percent (4%) per
annum. If any Established Loss is outstanding and unpaid on the date on which
the Indemnitee is obligated to pay any amount to the Indemnitor (either pursuant
to this Agreement or any other agreement between Indemnitor and the Indemnitee),
then the Indemnitee may set off such Established Loss against such amount due
and payable to the Indemnitor.
     6.06 Notice and Opportunity to Defend.

38



--------------------------------------------------------------------------------



 



     6.06.01 Notice, Etc. If any Party entitled to indemnification from another
Party under Section 6.03 or Section 6.04 (the “Indemnified Party”) receives
notice of any third-party claim or commencement of any third-party action or
proceeding (an “Asserted Liability”) with respect to which the Indemnified Party
is entitled to indemnification under Section 6.03 or Section 6.04 from another
Party hereto (an “Indemnifying Party”), the Indemnified Party shall promptly
give the Indemnifying Party notice thereof. The Indemnified Party’s failure to
notify an Indemnifying Party shall not cause the Indemnified Party to lose its
right to indemnification under this Article, except to the extent that such
failure materially prejudices the Indemnifying Party’s ability to defend against
an Asserted Liability that such Indemnifying Party has the right to defend
against hereunder (and except as otherwise set forth in this Article). Such
notice shall describe the Asserted Liability in reasonable detail, and if
practicable shall indicate the amount (which may be estimated) of the Losses
that have been or may be asserted by the Indemnified Party. The Indemnifying
Party may defend against an Asserted Liability on behalf of the Indemnified
Party utilizing counsel reasonably acceptable to the Indemnified Party, unless
(i) the Indemnified Party reasonably objects to such assumption on the grounds
that counsel for such Indemnifying Party has indicated that, without a waiver,
it cannot represent both the Indemnified Party and the Indemnifying Party
because such representation would be reasonably likely to result in a conflict
of interest or because there may be defenses available to the Indemnified Party
that are not available to such Indemnifying Party, (ii) the Indemnifying Party
is not capable (by reason of insufficient financial capacity, bankruptcy,
receivership, liquidation, managerial deadlock, managerial neglect or similar
events) of maintaining a reasonable defense of such action or proceeding, or
(iii) the action or proceeding seeks injunctive or other equitable relief
against the Indemnified Party.
     6.06.02 Defense Costs. If any Indemnifying Party defends an Asserted
Liability, it shall do so at its own expense and shall not be responsible for
the costs of defense, investigative costs, attorney’s fees or other expenses
incurred to defend the Asserted Liability (collectively, “Defense Costs”) of the
Indemnified Party (which may continue to defend, at its own expense). If the
Indemnified Party assumes the defense of an Asserted Liability by reason of
clauses (i) or (ii) of Section 6.06.01 above, or because the Indemnifying Party
has not elected to assume the defense, then such Indemnifying Party shall
indemnify the Indemnified Party for its reasonable Defense Costs; provided,
however, the Indemnifying Party shall not be liable for the costs of more than
one counsel for all Indemnified Parties in any one jurisdiction. An Indemnifying
Party may settle any Asserted Liability only with the consent of the Indemnified
Party, which consent shall not be unreasonably withheld.
     6.06.03 Third Party Claims. The Parties shall cooperate with each other
with respect to the defense of any claims or litigation made or commenced by
third parties subsequent to the Signing Date with respect to which
indemnification is not available (for any reason) under this Article VI,
provided that the Party requesting

39



--------------------------------------------------------------------------------



 



cooperation shall reimburse the other Party for such other Party’s reasonable
out-of-pocket costs and expenses of furnishing such cooperation.
     6.07 Delays or Omissions; Other Remedies. No delay or omission to exercise
any right, power or remedy inuring to any Party upon any breach or default of
any Party under this Agreement shall impair any such right, power or remedy of
such Party nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of or in any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. Neither the exercise of nor the failure to exercise any remedy under
this Agreement by a Party shall constitute an election of remedies or limit in
any manner the availability of any remedies that may be available to such Party.
All remedies either under this Agreement or by law or otherwise afforded to the
Parties shall be cumulative and not alternative, but the limitations set forth
in Section 6.02 shall apply to any claims based on breaches of representations
and warranties.
ARTICLE VII
MISCELLANEOUS
     7.01 Notices. Any notice, request, instruction or other document required
by the terms of this Agreement, or deemed by any of the Parties hereto to be
desirable, to be given to any other Party hereto shall be in writing and shall
be sent by facsimile transmission or by a nationally recognized overnight
delivery service, charges prepaid, to the following addresses:

     
If to Purchaser:
  Copy to:
 
   
Attn: Marcus Scrudder
  Brian D. Barnard
650 South Royal Lane, Suite 100
  201 Main Street, Suite 2200
Coppell, TX 75019
  Fort Worth, TX 76102
Facsimile: (972) 304-3754
  Facsimile: 817-348-2303
 
   
If to the Lackey Parties:
  Copy to:
 
   
Robert Lackey and
  Robinson, Bradshaw & Hinson, P.A.
Robert Lackey, Jr.
  Attn: Robert. M. Bryan
420 Third Avenue NW
  101 North Tryon Street, Suite 1900
Hickory, NC 28601
  Charlotte, NC 28246
Facsimile: 828-328-5250
  Facsimile: 704-373-3910

The persons and addresses set forth above may be changed from time to time by a
notice sent as aforesaid. If notice is given by nationally recognized overnight
delivery service in accordance with the provisions of this Section, said notice
shall be conclusively deemed given at the time of such delivery. If notice is
given by facsimile in accordance with the provisions of this Section,

40



--------------------------------------------------------------------------------



 



such notice shall be conclusively deemed given immediately upon confirmation
that such transmission has been successfully transmitted.
     7.02 No Third-Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any person other than the Parties, the Lackey Parties
and their respective successors and permitted assigns.
     7.03 Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement among the Parties and supersedes any
prior understandings, agreements, or representations by or among the Parties,
written or oral, to the extent they relate in any way to the subject matter
hereof.
     7.04 Succession and Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties named herein and their respective successors
and permitted assigns. No Party may assign this Agreement or any of his or its
rights, interests, or obligations hereunder without the prior written approval
of all the other Parties.
     7.05 Counterparts. This Agreement may be executed in one or more
counterparts (including by means of facsimile or electronic mail), each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.
     7.06 Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
     7.07 Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule that would cause the
application of the laws of any jurisdiction other than the State of Delaware.
     7.08 Submission to Jurisdiction. Each of the Parties submits to the
jurisdiction of any state or federal court sitting in New Castle County,
Delaware, in any action or proceeding arising out of or relating to this
Agreement and agrees that all claims in respect of the action or proceeding may
be heard and determined in any such court.
     7.09 Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by all
of the Parties. No waiver by any Party of any provision of this Agreement or any
default, misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be valid unless the same shall be in writing and
signed by the Party making such waiver nor shall such waiver be deemed to extend
to any prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such default, misrepresentation, or breach of warranty or
covenant.

41



--------------------------------------------------------------------------------



 



     7.10 Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.
     7.11 Expenses. Each of Purchaser and Shareholder will bear its or his own
respective costs and expenses (including legal fees and expenses) incurred in
connection with this Agreement and the transactions contemplated hereby.
     7.12 Construction. The Parties have participated jointly in the negotiation
and drafting of this Agreement. In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any of the
provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.
     7.13 Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof.
     7.14 Mediation.
     (a) If any claim, controversy or dispute arises out of or relates to this
Agreement, or its breach (other than a payment calculation dispute to be
resolved pursuant to the procedures in Section 2.07 or a tax gross-up dispute to
be resolved pursuant to the procedures in Section 5.09(h)), and the parties have
not been successful in resolving such dispute through negotiation, either party
may request mediation by giving the other party written notice thereof, and the
parties shall submit the dispute to mediation as provided herein. The dispute
shall be submitted to a sole mediator selected by the parties or, at the request
of either party, selected by, and conducted pursuant to the rules of, the
American Arbitration Association (“AAA”). Each party shall bear its own expenses
and an equal share of the fees and expenses of the mediator and the fees of the
AAA. All defenses based on passage of time shall be suspended pending the
termination of the mediation. Nothing in this clause shall be construed to
preclude any party from seeking injunctive relief in order to protect its rights
pending mediation. Each party shall bear its own costs and attorneys’ fees
associated with mediation.
     (b) Any mediation proceeding will take place in Wilmington, Delaware, or
such other place as the Purchaser and Shareholder may mutually agree.
     (c) No party shall suspend or delay its performance under this Agreement
during or pending the resolution of any negotiation, mediation or other dispute
proceeding. A party’s continued performance hereunder shall not be construed as
a waiver or concessions of any claim, defense, issue of fact or other right or
remedy provided for hereunder or otherwise available to a party.

42



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase
Agreement, as of the date first written above.

                  SHAREHOLDER:    
 
                /s/ Robert Lackey                   ROBERT LACKEY    
 
                PURCHASER:    
 
                TRADE SOURCE INTERNATIONAL, INC.,         a Delaware corporation
   
 
           
 
  By:   /s/ Marcus Scrudder    
 
                Name: Marcus Scrudder         Title: Chief Financial Officer    
 
                PARENT:    
 
                CRAFTMADE INTERNATIONAL, INC.,         a Delaware corporation  
 
 
           
 
  By:   /s/ Marcus Scrudder    
 
                Name: Marcus Scrudder         Title: Chief Financial Officer    

43